EXHIBIT 10.1

 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT (this “Agreement”) is made as of this 15th day of
July, 2004 (the “Effective Date”), by and among (i) GOLF HOST RESORTS, INC., a
Colorado corporation (“Borrower”), (ii) GOLF HOSTS, INC., a Florida corporation
(“Guarantor”), (iii) GOLF HOST MANAGEMENT, INC., a Delaware corporation
(“GH Management”), (iv) GOLF HOST CONDOMINIUM, INC., a Delaware corporation,
(“Condo Inc.”), (v) GOLF HOST CONDOMINIUM, LLC, a Delaware limited liability
company (“Condo LLC” and, together with Condo Inc., “Condo Owner”), (vi) GTA-IB,
LLC, a Florida limited liability company (“GTA-IB”) and (vii) GOLF TRUST OF
AMERICA, L.P., a Delaware limited partnership (“Lender”). GTA-IB, Lender and GTA
Parent (defined below) shall be referred to collectively as “GTA” in this
Agreement.

 

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

 

A.                                   BORROWER HAS EXECUTED THAT CERTAIN
PROMISSORY NOTE (AS IT MAY HAVE BEEN EXTENDED, AMENDED, RESTATED, CONSOLIDATED
OR MODIFIED FROM TIME TO TIME THE “NOTE”), DATED AS OF JUNE 20, 1997, PAYABLE TO
THE ORDER OF LENDER IN THE ORIGINAL PRINCIPAL AMOUNT OF SEVENTY-EIGHT MILLION
NINE HUNDRED SEVENTY-FIVE THOUSAND DOLLARS ($78,975,000), BEARING INTEREST AND
BEING PAYABLE AS THEREIN PROVIDED, AND MATURING ON JUNE 19, 2027.

 

B.                                     THE LOAN (THE “LOAN”) EVIDENCED BY THE
NOTE IS EVIDENCED AND SECURED BY, AMONG OTHER THINGS:

 

(1)                                  that certain Loan Agreement between Lender
and Borrower dated June 20, 1997 (as it may have been extended, amended,
restated, consolidated or modified from time to time the “Loan Agreement”);

 

(2)                                  that certain Mortgage, Security Agreement
and Fixture Filing with Assignment of Rents (as it may have been extended,
amended, restated, consolidated or modified from time to time, the “Mortgage”)
dated as of June 20, 1997, recorded in the land records (the “Land Records”) of
Pinellas County, Florida (“Pinellas County”), in Volume 9748 at Page 2292;

 

(3)                                  that certain Security Agreement (as it may
have been extended, amended, restated, consolidated or modified from time to
time, the “Security Agreement”) dated as of June 20, 1997;

 

(4)                                  those certain UCC-1 financing statements
(as they may have been extended, amended, restated, consolidated or modified
from time to time the “Financing Statements”) dated as of June 20, 1997, and
filed (y) in the Land Records in Volume 9755 at Page 729, and (z) the offices of
secretaries of state of Florida and Colorado;

 

(5)                                  that certain Payment and Performance
Guaranty (as it may have been extended, amended, restated, consolidated or
modified from time to time, the “Guaranty”) dated as of June 20, 1997, from
Guarantor, an affiliate of Borrower, in favor of Lender; and

 

--------------------------------------------------------------------------------


 

(6)                                  that certain Pledge Agreement (as it may
have been extended, amended, restated, consolidated or modified from time to
time, the “Pledge Agreement”) dated as of June 20, 1997, from Borrower in favor
of Lender.

 

C.                                     THE NOTE, THE LOAN AGREEMENT, THE
MORTGAGE, THE SECURITY AGREEMENT, THE FINANCING STATEMENTS, THE GUARANTY, THE
PLEDGE AGREEMENT AND ANY AND ALL OTHER DOCUMENTS EXECUTED IN CONNECTION WITH THE
LOAN ARE REFERRED TO HEREIN COLLECTIVELY AS THE “LOAN DOCUMENTS”.

 

D.                                    CONDO INC. IS AN AFFILIATE OF BORROWER. 
CONDO LLC IS AN AFFILIATE OF THE BORROWER AND IS THE OWNER OF THE CONDO PROPERTY
(AS DEFINED BELOW), WHICH CONDO PROPERTY IS SUBJECT TO THE LIEN OF THE MORTGAGE.

 

E.                                      TROON GOLF LLC, A DELAWARE LIMITED
LIABILITY COMPANY (“TROON”), IS CURRENTLY THE EXCLUSIVE MANAGING AGENT OF THE
INNISBROOK GOLF COURSES (AS DEFINED BELOW) PURSUANT TO THAT CERTAIN GOLF COURSE
MANAGEMENT AGREEMENT, DATED JUNE 20, 1997, BY AND BETWEEN TROON AND GUARANTOR,
WHICH IS CURRENTLY BEING EXTENDED ON A MONTH TO MONTH BASIS (“CURRENT TROON
AGREEMENT”).  SIMULTANEOUSLY HEREWITH, TROON, WESTIN MANAGEMENT COMPANY SOUTH, A
DELAWARE CORPORATION (“WESTIN” OR “RESORT MANAGER”) AND GTA-IB (FOR CERTAIN
LIMITED PURPOSES) ARE ENTERING INTO THAT CERTAIN FACILITY MANAGEMENT AGREEMENT
DATED AS OF THE DATE HEREOF, WITH RESPECT TO THE MANAGEMENT OF THE INNISBROOK
GOLF COURSES FROM AND AFTER THE EFFECTIVE DATE (THE “TROON MANAGEMENT
AGREEMENT”).

 

F.                                      WESTIN IS CURRENTLY THE MANAGING AGENT
OF THE RESORT PROPERTY (AS DEFINED BELOW) PURSUANT TO THAT CERTAIN MANAGEMENT
CONTRACT DATED AS OF MAY 7, 1997, BY AND BETWEEN WESTIN HOTEL COMPANY, A
DELAWARE CORPORATION AND AN AFFILIATE OF WESTIN, AND BORROWER (“CURRENT
MANAGEMENT CONTRACT”), WHICH SHALL TERMINATE ON THE EFFECTIVE DATE OF THE WESTIN
MANAGEMENT AGREEMENT (DEFINED BELOW).  SIMULTANEOUSLY HEREWITH, WESTIN AND GTA
INNISBROOK, LLC, A DELAWARE LIMITED LIABILITY COMPANY AND AN AFFILIATE OF
GTA-IB, ARE ENTERING INTO THAT CERTAIN MANAGEMENT AGREEMENT DATED AS OF THE DATE
HEREOF WITH RESPECT TO THE MANAGEMENT OF THE RESORT PROPERTY FROM AND AFTER THE
EFFECTIVE DATE (THE “WESTIN MANAGEMENT AGREEMENT”).

 

G.                                     BORROWER IS IN DEFAULT OF ITS OBLIGATIONS
UNDER THE LOAN, INTER ALIA, BY REASON OF BORROWER’S FAILURE TO MAKE THE PAYMENTS
DUE UNDER THE LOAN ON NOVEMBER 1, 2001, AND ALL NOTICE AND CURE PERIODS RELATED
THERETO HAVE EXPIRED.  LENDER ACCELERATED THE LOAN BY LETTER DATED MARCH 8,
2002.  LENDER HAS THE UNRESTRICTED RIGHT TO EXERCISE ITS ENFORCEMENT REMEDIES
WITH RESPECT TO THE LOAN AND THE PROPERTY (AS DEFINED BELOW).

 

H.                                    IN ORDER TO AVOID THE EXPENSE AND DELAY OF
A FORECLOSURE AND OTHER LEGAL PROCEEDINGS BY LENDER, LENDER AND BORROWER HAVE
AGREED TO ATTEMPT TO SETTLE ALL CLAIMS RELATED TO THE LOAN AS PROVIDED IN THIS
AGREEMENT, AND BORROWER HAS AGREED TO CONVEY TO GTA-IB, AN AFFILIATE OF LENDER,
ALL OF BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO THE PROPERTY IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.

 

I.                                         Borrower and Lender have agreed on
the Closing Date to reduce the carrying value of the Property (including,
without limitation, all tangible and intangible Property

 

2

--------------------------------------------------------------------------------


 

and associated goodwill) on their respective balance sheets to Forty Four
Million Two Hundred Thousand Dollars ($44,200,000), and to record a
corresponding expense or income item, subject to the terms of this Agreement and
Lender’s receipt of the Deeds and the Property, as described below, and
Borrower’s, Guarantor’s, GH Management’s and Condo Owner’s performance of such
parties’ respective obligations under this Agreement; provided, however, that
(i) the Closing Date (defined below) shall occur on or before October 15, 2004,
and (ii) Lender’s carrying value for the personal property does not exceed Three
Million Dollars ($3,000,000).

 

NOW THEREFORE, in consideration of the foregoing premises, the covenants in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 


ARTICLE I


 


PROPERTY


 


1.1.                              THE PROPERTY.  BORROWER, GH MANAGEMENT (TO THE
EXTENT APPLICABLE TO THE EMPLOYMENT CONTRACTS), CONDO OWNER (TO THE EXTENT
APPLICABLE TO THE CONDO PROPERTY), AND GUARANTOR (TO THE EXTENT APPLICABLE TO
THE CAPITAL STOCK OF GOLF HOST SECURITIES, INC., A FLORIDA CORPORATION (“GH
SECURITIES”)) AGREE TO TRANSFER, TO GTA-IB OR, AT GTA-IB’S ELECTION AT OR PRIOR
TO THE CLOSING, TO ANY OF ITS DIRECT OR INDIRECT SUBSIDIARIES, AND GTA-IB AGREES
TO ACCEPT, OR TO CAUSE SUCH SUBSIDIARY TO ACCEPT, AS APPLICABLE, FROM BORROWER,
GH MANAGEMENT, CONDO OWNER AND GUARANTOR, IN ACCORDANCE WITH THE TERMS,
COVENANTS AND CONDITIONS CONTAINED IN THIS AGREEMENT, ALL OF THE FOLLOWING
PROPERTY (COLLECTIVELY, THE “PROPERTY”, AND TO THE EXTENT THAT ANY OF THE
PROPERTY RELATES ONLY TO THE INNISBROOK REAL PROPERTY (AS DEFINED BELOW), AND
NOT TO THE CONDO PROPERTY, THEN SUCH PROPERTY SHALL HEREIN BE REFERRED TO AS THE
“RESORT PROPERTY”)


 


(A)                                  THE REAL PROPERTY DESCRIBED ON EXHIBIT A-1
HERETO (INCLUDING, WITHOUT LIMITATION, ALL RIGHT, TITLE AND INTEREST TO ALL
STRIPS AND GORES OF LAND THEREIN) (THE “INNISBROOK REAL PROPERTY”);


 


(B)                                 (I) THOSE CERTAIN THREE (3) CONDOMINIUM
PROPERTIES LOCATED AT THE INNISBROOK RESORT AND COMMONLY KNOWN AS UNIT 301 IN
BUILDING 15, UNIT 104 IN BUILDING 20 AND UNIT 103 IN BUILDING 28 OF THE
INNISBROOK CONDOMINIUM, (II) THAT CERTAIN LINEN CLOSET COMMONLY DESCRIBED AS
UNIT 115 IN BUILDING 28, EACH AS MORE PARTICULARLY DESCRIBED ON EXHIBIT A-3
HERETO AND (III) THE RIGHT TO ALL ACCRUED BUT UNPAID RENTAL POOL OR OTHER
DISTRIBUTIONS RELATING TO SUCH UNITS DESCRIBED IN (I) (COLLECTIVELY, (I), (II)
AND (III) ARE REFERRED TO AS THE “CONDO PROPERTY” AND TOGETHER WITH THE
INNISBROOK REAL PROPERTY, THE “REAL PROPERTY”);


 


(C)                                  ALL OF THE BUILDINGS, FIXTURES AND OTHER
IMPROVEMENTS NOW OR HEREAFTER LOCATED ON THE REAL PROPERTY AND ALL APPURTENANCES
THERETO AS LISTED ON EXHIBIT A-4 ATTACHED HERETO (COLLECTIVELY, THE
“IMPROVEMENTS”);


 


(D)                                 ALL TANGIBLE AND INTANGIBLE PERSONAL
PROPERTY AND ANY AND ALL WARRANTIES RELATED THERETO (COLLECTIVELY, THE “PERSONAL
PROPERTY”) OWNED BY BORROWER, GUARANTOR, CONDO OWNER, OR ANY OF THEIR AFFILIATES
OR ANY PERSON CLAIMING BY OR THROUGH SUCH PARTIES AND LOCATED AT OR USED IN
CONNECTION WITH THE MAINTENANCE, OPERATION AND/OR MANAGEMENT OF THE REAL
PROPERTY

 

3

--------------------------------------------------------------------------------


 


AND THE GOLF COURSES LOCATED THEREON KNOWN AS COPPERHEAD, ISLAND, AND HIGHLANDS
NORTH AND SOUTH GOLF COURSES (COLLECTIVELY, THE “INNISBROOK GOLF COURSES”);


 


(E)                                  ALL RIGHT, TITLE AND INTEREST OF BORROWER
AND CONDO OWNER IN, TO AND UNDER THE CONTRACTS AND AGREEMENTS, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL EMPLOYMENT CONTRACTS RELATING TO THE PROPERTY,
THE RENTAL POOL AGREEMENTS AND THAT CERTAIN WESTIN MANAGEMENT AGREEMENT
DESCRIBED ON SCHEDULE 1.1(E) ATTACHED HERETO (COLLECTIVELY THE “CONTRACTS”)
ENTERED INTO BY BORROWER OR CONDO OWNER IN CONNECTION WITH THE OPERATION AND
MANAGEMENT OF THE REAL PROPERTY;


 


(F)                                    ALL LICENSES (INCLUDING, WITHOUT
LIMITATION, LIQUOR LICENSES), PERMITS, CERTIFICATES OF OCCUPANCY AND RIGHTS
UNDER PERMITS, APPROVALS, AND ALLOCATIONS RELATING TO THE REAL PROPERTY AND THE
OPERATION THEREOF AND OTHER SIMILAR DOCUMENTS DESCRIBED ON SCHEDULE 1.1(F)
ATTACHED HERETO (COLLECTIVELY, THE “PERMITS”), AS WELL AS ALL KEYS, SECURITY
CODES, PASSWORDS AND COMBINATIONS TO THE REAL PROPERTY, THE PERSONAL PROPERTY
AND THE IMPROVEMENTS;


 


(G)                                 ALL SURVEYS, PLANS, MAPS, SPECIFICATIONS,
DRAWINGS AND OTHER SIMILAR DOCUMENTS, RELATING TO THE REAL PROPERTY (THE “PLANS
AND SPECIFICATIONS”);


 


(H)                                 ALL GUARANTEES, PERMITS AND WARRANTIES
ISSUED IN CONNECTION WITH (1) THE CONSTRUCTION, OPERATION, USE, IMPROVEMENT,
ALTERATION OR REPAIR OF THE PERSONAL PROPERTY AND THE IMPROVEMENTS, AND (2) THE
PURCHASE OR REPAIR OF ANY PERSONAL PROPERTY OR IMPROVEMENTS (THE “WARRANTIES AND
GUARANTIES”);


 


(I)                                     ALL OF BORROWER’S AND CONDO OWNER’S
RIGHT, TITLE AND INTEREST WITH RESPECT TO ANY AND ALL INSURANCE POLICIES WITH
RESPECT TO THE PROPERTY, INCLUDING ANY PROCEEDS OR PREMIUM REFUNDS PAYABLE
THEREUNDER (THE “INSURANCE POLICIES”), PROVIDED THAT NEITHER BORROWER NOR CONDO
OWNER SHALL HAVE ANY OBLIGATION TO MAINTAIN ANY INSURANCE WITH RESPECT TO THE
PROPERTY AFTER THE CLOSING DATE;


 


(J)                                     ALL OTHER RIGHTS AND INTERESTS GRANTED
TO BORROWER OR CONDO OWNER IN CONNECTION WITH THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, ANY RIGHTS WITH RESPECT TO THE NAME “INNISBROOK” OR “INNISBROOK
RESORT,” INCLUDING, WITHOUT LIMITATION, ALL TRADEMARKS, TRADE NAMES, LOGOS, OR
OTHER INTELLECTUAL PROPERTY RIGHTS RESPECTING SUCH NAMES  (THE “BORROWER
RIGHTS”);


 


(K)                                  ALL LEASES OF ALL OR ANY PORTION OF THE
PERSONAL PROPERTY DESCRIBED ON SCHEDULE 1.1(K) ATTACHED HERETO (THE “PERSONAL
PROPERTY LEASES”);


 


(L)                                     ALL LEASES OF ANY PORTION OF THE REAL
PROPERTY DESCRIBED ON SCHEDULE 1.1(L) ATTACHED HERETO (THE “REAL PROPERTY
LEASES”);


 


(M)                               ALL OF BORROWER’S RIGHT, TITLE AND INTEREST,
AND ALL OF THE RIGHT TITLE AND INTEREST OF CERTAIN AFFILIATES OF BORROWER IN
THOSE CERTAIN SHARES OF COMMON STOCK, LIMITED PARTNERSHIP UNITS AND OPTIONS TO
PURCHASE COMMON STOCK OF LENDER AND GOLF TRUST OF AMERICA, INC., A MARYLAND
CORPORATION (THE “GTA PARENT”) DESCRIBED ON SCHEDULE 1.1(M) HERETO (THE “GTA
STOCK INTERESTS”);

 

4

--------------------------------------------------------------------------------


 


(N)                                 ALL OF GUARANTOR’S AND ITS AFFILIATES’
DIRECT OR INDIRECT OWNERSHIP INTEREST IN GH SECURITIES, AS DESCRIBED ON
SCHEDULE 1.1(N) HERETO (THE “GH SECURITIES STOCK INTERESTS”), AND IN ANY OTHER
ENTITY ENGAGED IN BROKERING THE SALE AND RE-SALE OF CONDOMINIUM UNITS AT THE
PROPERTY;


 


(O)                                 AT GTA-IB’S ELECTION (WHICH SHALL BE MADE IN
WRITING BY GTA-IB ON OR PRIOR TO THE CLOSING DATE), ALL OF BORROWER’S, CONDO
OWNER’S, GH MANAGEMENT’S, GUARANTOR’S, AND THEIR RESPECTIVE AFFILIATES’, RIGHT,
TITLE AND INTEREST IN AND TO ANY AND ALL SHARES, PARTNERSHIP INTERESTS AND/OR
MEMBERSHIP INTERESTS IN ANY ENTITY (1) WITH ANY OWNERSHIP INTEREST IN THE
PROPERTY, AND/OR (2) THAT PARTICIPATES IN THE OPERATION OR MAINTENANCE OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, BORROWER, CONDO OWNER AND GH
MANAGEMENT;

 

(p)                                 all right, title and interest in and to that
certain 0.6 acre Commercial Tract within Parcel J (sometimes called “Parcel
J-4”) and contiguous to the Innisbrook Resort eastern gatehouse (such Commercial
Tract, the “0.6 Acre”), subject to the terms of that certain lease (the “Parcel
J-4 Lease”, a form of which is attached hereto as Exhibit A-5), which is to be
entered into by and between Borrower and either: (i) Parcel F, L.L.C., a Florida
limited liability corporation (“Bayfair”) (in which case, the Parcel J-4 Lease
is hereby approved by Lender and GTA–IB pursuant to, and as part of, that
certain Amended and Restated Agreement For Sale and Purchase of Real Property –
Parcel F executed as of July 15, 2004, by and between Borrower and Bayfair, the
“Original Bayfair Agreement”), or (ii) another purchaser of Parcel F (defined
below) which purchaser meets the criteria set forth in Section 8.2(b) (in which
case the Parcel J-4 Lease shall be approved by Lender and GTA-IB pursuant to an
agreement for the purchase and sale of Parcel F entered into in accordance with
this Agreement); such 0.6 Parcel is more particularly depicted on Exhibit A-6
attached hereto;

 


(Q)                                 ALL RIGHT, TITLE AND INTEREST IN AND TO ANY
AND ALL VESTED RIGHTS OF BORROWER, GUARANTOR, GH MANAGEMENT AND/OR CONDO OWNER
WITH RESPECT TO THE DEVELOPMENT OF 139 RESIDENTIAL UNITS (OR SUCH GREATER NUMBER
OF UNITS, IF ANY, TO WHICH SUCH PARTIES HAVE VESTED RIGHTS TO DEVELOP,
INCLUDING, WITHOUT LIMITATION, THAT NUMBER OF RESIDENTIAL UNITS WHICH EQUALS THE
DIFFERENCE BETWEEN (I) 400 RESIDENTIAL UNITS AND (II) THE ACTUAL NUMBER
CONSTRUCTED) IN THE EVENT THAT FEWER THAN 400 RESIDENTIAL UNITS ARE DEVELOPED ON
PARCEL F (DEFINED BELOW) (THE “UNUSED PARCEL F UNITS”) ON THE REAL PROPERTY, AND
AS SUCH RIGHTS ARE MORE PARTICULARLY DESCRIBED ON SCHEDULE 1.1 (Q) ATTACHED
HERETO (THE “VESTED RIGHTS”), INCLUDING, WITHOUT LIMITATION, ALL DETERMINATIONS,
HEARINGS, JUDGMENTS AND SETTLEMENTS MADE BY PINELLAS COUNTY OR ANY OTHER
GOVERNMENTAL AGENCY, ENTITY OR COURT; PROVIDED, HOWEVER, IN NO EVENT SHALL
PARCEL F (OR THE CURRENT OR ANY FUTURE OWNER THEREOF) OBTAIN ANY OF THE VESTED
RIGHTS WHATSOEVER;


 


(R)                                    ALL RIGHT, TITLE AND INTEREST IN AND TO
ANY AND ALL CONTRACTUAL, REAL PROPERTY OR OTHER RIGHTS OR BENEFITS OF BORROWER,
GUARANTOR, GH MANAGEMENT, CONDO OWNER OR THEIR RESPECTIVE AFFILIATES THAT EXIST
IN ANY FORM RELATING TO: (I) THE INNISBROOK PARCELS J-1 AND J-2 (AS SUCH
PROPERTIES ARE FURTHER DESCRIBED IN THAT CERTAIN AGREEMENT FOR SALE AND PURCHASE
OF REAL PROPERTY – MULTI-FAMILY SITES, LAST DATED NOVEMBER 6, 2000 BY AND
BETWEEN BORROWER AND TO CKT DEVELOPMENT CO., A FLORIDA CORPORATION (“CKT”))
(“PARCELS J-1 AND J-2”), AND (II) THE INNISBROOK PARCEL K (AS SUCH PROPERTY IS
FURTHER DESCRIBED IN THAT CERTAIN AGREEMENT FOR SALE AND PURCHASE OF REAL
PROPERTY – MULTI-FAMILY SITES, DATED JUNE 19, 1998 BY AND BETWEEN BORROWER

 

5

--------------------------------------------------------------------------------


 


AND CKT) (“PARCEL K”), WHICH CONTRACTUAL, REAL PROPERTY OR OTHER RIGHTS OR
BENEFITS ARE LISTED ON SCHEDULE 1.1(R) ATTACHED HERETO (COLLECTIVELY, THE
“PARCEL RIGHTS”);


 


(S)                                  ALL RIGHT, TITLE AND INTEREST IN AND TO ANY
AND ALL CONTRACTS, REAL PROPERTY OR OTHER RIGHTS OR BENEFITS OF BORROWER,
GUARANTOR, GH MANAGEMENT, CONDO OWNER OR THEIR RESPECTIVE AFFILIATES THAT EXIST
IN ANY FORM RELATING TO ANY PORTION OF THAT CERTAIN REAL PROPERTY OWNED BY
PINELLAS COUNTY, AS SUCH REAL PROPERTY IS DESCRIBED MORE PARTICULARLY ON
SCHEDULE 1.1(S)-1 ATTACHED HERETO (THE “PINELLAS COUNTY LAND”), WHICH CONTRACTS,
REAL PROPERTY OR OTHER RIGHTS OR BENEFITS ARE SET FORTH ON SCHEDULE 1.1(S)-2,
INCLUDING, WITHOUT LIMITATION, THOSE CERTAIN EASEMENTS (INCLUDING, WITHOUT
LIMITATION, THE EXCLUSIVE EASEMENT TO AND FOR THE BENEFIT OF BORROWER FOR THE
PURPOSES OF ENABLING BORROWER TO CONSTRUCT, OPERATE, MAINTAIN, REPAIR AND
REPLACE A NINE-HOLE GOLF COURSE) AND OTHER RIGHTS SET FORTH IN THE AGREEMENT FOR
EFFLUENT DISPOSAL, DATED APRIL 30, 1973, BETWEEN BORROWER AND PINELLAS COUNTY,
AS AMENDED AND/OR RESTATED, AND AS MORE PARTICULARLY DESCRIBED ON
SCHEDULE 6.1(JJ)-2 ATTACHED HERETO (ALL SUCH ALL RIGHT, TITLE AND INTEREST,
COLLECTIVELY, THE “PINELLAS COUNTY RIGHTS”);


 


(T)                                    ALL RIGHT, TITLE AND INTEREST IN AND TO
ANY AND ALL CONTRACTS, REAL PROPERTY OR OTHER RIGHTS OR BENEFITS OF BORROWER,
GUARANTOR, GH MANAGEMENT, CONDO OWNER OR THEIR RESPECTIVE AFFILIATES THAT EXIST
IN ANY FORM RELATING TO ANY PORTION OF THAT CERTAIN REAL PROPERTY WHICH IS OWNED
(OR PREVIOUSLY OWNED) BY WALL SPRINGS CONSERVATORY, INC. AND LOCATED ADJACENT TO
PART OF THE RESORT PROPERTY, AS SUCH REAL PROPERTY IS DESCRIBED MORE
PARTICULARLY ON SCHEDULE 1.1(T)-1 ATTACHED HERETO (THE “WALL SPRINGS LAND”),
WHICH CONTRACTS, REAL PROPERTY OR OTHER RIGHTS OR BENEFITS ARE SET FORTH ON
SCHEDULE 1.1(T)-2, INCLUDING, WITHOUT LIMITATION, THOSE CERTAIN EASEMENTS
(INCLUDING, WITHOUT LIMITATION, THE EASEMENTS OVER AND ACROSS THE WALL SPRINGS
LAND RELATING TO, AMONG OTHER MATTERS, DRAINAGE MATTERS, CART PATHS AND UTILITY
INSTALLATIONS) AND OTHER RIGHTS SET FORTH IN THE EASEMENTS AND DEVELOPMENT
AGREEMENT DATED FEBRUARY 11, 1997 BY AND BETWEEN GOLF HOST RESORTS INC. AND WALL
SPRINGS CONSERVATORY, INC., AS AMENDED AND/OR RESTATED, AND AS MORE PARTICULARLY
DESCRIBED ON SCHEDULE 6.1(JJ)-4 ATTACHED HERETO (ALL SUCH ALL RIGHT, TITLE AND
INTEREST, COLLECTIVELY, THE “WALL SPRINGS RIGHTS”);


 


(U)                                 ALL RIGHT, TITLE AND INTEREST IN AND TO
ANY JUDGMENTS, SETTLEMENTS, LIENS, RECOVERIES, DAMAGES, MONEYS, PROPERTY
OR OTHER VALUE RECEIVED BY BORROWER, GUARANTOR, GH MANAGEMENT OR CONDO OWNER, OR
THEIR RESPECTIVE AFFILIATES, RESULTING FROM ANY RESOLUTION, SETTLEMENT, OR
DISMISSAL OF ANY OF THE “KLOSTERMAN ROAD” LITIGATION MORE PARTICULARLY DESCRIBED
ON SCHEDULE 1.1(U)) ATTACHED HERETO (“KLOSTERMAN LITIGATION”) OR IN ANY WAY
RESULTING FROM THE CLAIMS BROUGHT IN CONNECTION WITH ANY OF THE KLOSTERMAN
LITIGATION (SUCH RIGHT, TITLE AND INTEREST, COLLECTIVELY, THE “KLOSTERMAN
LITIGATION INTEREST”); AND


 


(V)                                 ANY OTHER RIGHT, TITLE AND INTEREST IN AND
TO ANY AND ALL REAL OR PERSONAL PROPERTY OR CONTRACT OR OTHER RIGHTS OR BENEFITS
OF BORROWER, GUARANTOR, GH MANAGEMENT, CONDO OWNER, OR THEIR RESPECTIVE
AFFILIATES, IN ANY WAY RELATING TO THE PROPERTY OR THE USE OF THE PROPERTY.

 

6

--------------------------------------------------------------------------------


 


ARTICLE II


 


RELEASES


 


2.1.                              RELEASES.  ON THE CLOSING DATE (AS DEFINED
BELOW), (I) GTA-IB SHALL DELIVER TO BORROWER AND GUARANTOR A DULY EXECUTED
RELEASE BY LENDER IN FAVOR OF BORROWER AND GUARANTOR IN THE FORM ATTACHED HERETO
AS EXHIBIT B-1 (THE “BORROWER RELEASE”), AND (II) BORROWER, GUARANTOR AND ANY
OTHER GUARANTORS SHALL DELIVER TO GTA-IB A RELEASE OF LENDER IN THE FORM
ATTACHED HERETO AS EXHIBIT B-2 (THE “LENDER RELEASE”; BORROWER RELEASE AND THE
LENDER RELEASE, COLLECTIVELY THE “RELEASES”).


 


ARTICLE III


 


CLOSING OF TRANSFER; CONDITIONS TO CLOSING


 


3.1.                              PLACE AND DATE.  THE CLOSING UNDER THIS
AGREEMENT AND THE TRANSFER OF THE PROPERTY AND OTHER RIGHTS CONTEMPLATED
HEREUNDER SHALL BE COMPLETED IN ACCORDANCE WITH THE TERMS AND CONDITIONS
CONTAINED IN THIS AGREEMENT AND SHALL OCCUR AT THE OFFICES OF O’MELVENY & MYERS
LLP, 275 BATTERY STREET, SUITE 2600, SAN FRANCISCO, CALIFORNIA, OR AT THE
OFFICES OF GTA-IB’S LOCAL FLORIDA COUNSEL, AS GTA-IB SHALL ELECT, ON OR BEFORE
JULY 15, 2004, WITH AN EFFECTIVE DATE OF 12:01 A.M. (ET) ON  JULY 15, 2004 (THE
“CLOSING DATE”), AS THE CLOSING DATE MAY BE EXTENDED BY THE MUTUAL WRITTEN
AGREEMENT OF THE PARTIES HERETO, BUT IN NO CASE MAY EXTEND PAST JULY 15, 2004. 
UNTIL SUCH TIME AS THE CLOSING DATE HAS OCCURRED AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT HAVE CLOSED (OTHER THAN THOSE THAT ARE, PURSUANT
TO THE EXPRESS TERMS HEREOF, TO OCCUR FOLLOWING THE CLOSING DATE), NOTHING
CONTAINED IN THIS AGREEMENT SHALL IN ANY WAY RESTRICT OR MODIFY THE RIGHTS OR
OBLIGATIONS OF EITHER LENDER OR BORROWER, INCLUDING, WITHOUT LIMITATION,
LENDER’S RIGHT OR ABILITY TO PURSUE ANY AND ALL JUDICIAL OR NON-JUDICIAL
REMEDIES AND/OR RELIEF THAT MAY BE AVAILABLE TO LENDER AS A RESULT OF BORROWER’S
DEFAULT UNDER THE LOAN.  THE PARTIES UNDERSTAND FOR INCOME TAX PURPOSES THAT
THIS OVERALL TRANSACTION WILL BE TREATED AS A DEEMED SALE OF THE PROPERTY BY THE
BORROWER TO THE LENDER IN EXCHANGE FOR RELEASE OF ALL AMOUNTS OWED BY THE
BORROWER TO THE LENDER UNDER THE LOAN.


 


3.2.                              FAILURE OF CONDITIONS PRECEDENT.  IF, FOR ANY
REASON, EXCEPT FOR SUCH PARTY’S BREACH OF THIS AGREEMENT, A CONDITION PRECEDENT
TO A PARTY’S OBLIGATION TO CLOSE HEREUNDER HAS NOT BEEN SATISFIED ON OR BEFORE
THE CLOSING DATE, THEN SUCH PARTY, IN ITS SOLE DISCRETION, MAY BY WRITTEN NOTICE
TO THE OTHER PARTY:  (I) WAIVE SUCH CONDITION AND PROCEED TO CLOSE; (II) EXTEND
THE CLOSING DATE TO A DATE PROVIDED IN SUCH WRITTEN NOTICE; OR (III) TERMINATE
THIS AGREEMENT.  IN THE EVENT OF A TERMINATION OF THIS AGREEMENT AS PROVIDED
ABOVE, LENDER MAY PROCEED TO EXERCISE OR RENEW THE EXERCISE OF ALL OF THE RIGHTS
AND REMEDIES HELD BY LENDER UNDER THE LOAN DOCUMENTS AND APPLICABLE LAW. 
BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT NOTHING CONTAINED IN THIS AGREEMENT
SHALL BE DEEMED A WAIVER OF ANY OF LENDER’S RIGHTS OR REMEDIES AGAINST BORROWER
OR GUARANTOR UNDER THE LOAN DOCUMENTS OR UNDER APPLICABLE LAW UNLESS AND UNTIL
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT (OTHER THAN THOSE TRANSACTIONS THAT,
PURSUANT TO THE TERMS OF THIS AGREEMENT, ARE TO OCCUR AFTER THE CLOSING DATE).

 

7

--------------------------------------------------------------------------------


 


3.3.                              GTA-IB’S CONDITIONS TO CLOSING.  GTA-IB AND
LENDER’S RESPECTIVE OBLIGATIONS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
UNDER THIS AGREEMENT SHALL BE CONDITIONED UPON THE FOLLOWING:


 


(A)                                  ALL OF BORROWER’S, GUARANTOR’S, GH
MANAGEMENT’S AND CONDO OWNER’S REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT AS OF THE EFFECTIVE DATE AND AS OF THE
CLOSING DATE (AS IF MADE ON THE CLOSING DATE);


 


(B)                                 BORROWER, CONDO OWNER AND SUCH OTHER
AFFILIATES OF BORROWER AS SHALL BE NECESSARY IN ORDER TO TRANSFER THE GTA STOCK
INTERESTS SHALL HAVE EXECUTED AND DELIVERED TO GTA-IB EACH OF THE CONVEYANCE
DOCUMENTS (AS DEFINED BELOW), AS APPLICABLE TO SUCH PARTY;


 


(C)                                  BORROWER AND GUARANTOR SHALL HAVE DELIVERED
TO GTA-IB A TRUE, CORRECT AND COMPLETE CLOSING BALANCE SHEET (AS DEFINED IN
SECTION 7.2), IN FORM AND SUBSTANCE SATISFACTORY TO GTA-IB, IN ITS SOLE
DISCRETION;


 


(D)                                 BORROWER SHALL HAVE EXECUTED AND DELIVERED
TO GTA-IB A CERTIFICATE VERIFYING THAT, AS OF THE CLOSING DATE: (I) THE
REPRESENTATIONS AND WARRANTIES OF BORROWER, GUARANTOR, GH MANAGEMENT AND CONDO
OWNER IN THIS AGREEMENT ARE TRUE, CORRECT AND COMPLETE, AS IF MADE ON AND AS OF
THE CLOSING DATE, AND EACH OF BORROWER, GUARANTOR, GH MANAGEMENT AND CONDO OWNER
HAS COMPLIED WITH ALL THE AGREEMENTS AND SATISFIED ALL THE CONDITIONS ON ITS
PART TO BE PERFORMED OR SATISFIED AT OR PRIOR TO THE CLOSING DATE; (II) THE
CLOSING DATE BALANCE SHEET IS TRUE, CORRECT AND COMPLETE IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE ASSETS AND LIABILITIES OF
BORROWER AND THE PROPERTY, OTHER THAN WITH RESPECT TO MINOR, NON-MATERIAL
ADJUSTMENTS NOT TO EXCEED TWENTY THOUSAND DOLLARS ($20,000) IN THE AGGREGATE;
AND (III) THE AMOUNT OF REAL PROPERTY TAXES AND REAL PROPERTY TAX APPEAL
CONSEQUENCES (INCLUDING, WITHOUT LIMITATION, ALL RELATED REASONABLY AND ACTUALLY
INCURRED LEGAL FEES, PENALTIES, INTEREST AND OTHER DIRECTLY RELATED REASONABLY
AND ACTUALLY INCURRED THIRD-PARTY COSTS, WHICH AMOUNTS SHALL NOT EXCEED, IN THE
AGGREGATE, ONE MILLION THIRTY THOUSAND NINE HUNDRED DOLLARS ($1,030,900)
RESPECTING THE PROPERTY WHICH HAVE ACCRUED OR BECOME PAYABLE AS OF THE CLOSING
DATE;


 


(E)                                  EACH OF GUARANTOR, GH MANAGEMENT AND CONDO
OWNER SHALL HAVE FULLY COOPERATED WITH GTA-IB, AND/OR ITS AFFILIATES, IN
GTA-IB’S EFFORTS TO CAUSE THE NASD REGULATION, INC. TO APPROVE A NOTICE AND
APPLICATION FOR CONTINUANCE IN MEMBERSHIP IN RELATION TO A PROPOSED CHANGE IN
CONTROL OF GH SECURITIES (GUARANTOR CURRENTLY OWNS 100% OF GH SECURITIES’
CAPITAL STOCK AND INTENDS TO TRANSFER ITS OWNERSHIP INTEREST TO GTA-IB);


 


(F)                                    BORROWER, GUARANTOR AND GH SECURITIES, AS
APPLICABLE, SHALL HAVE TIMELY FILED ALL REQUIRED FILINGS WITH THE SECURITIES AND
EXCHANGE COMMISSION OR NASD REGULATION, INC., AS APPLICABLE, UP UNTIL THE
CLOSING DATE (AND SHALL HAVE AGREED TO FILE ALL SUBSEQUENT REQUIRED FILINGS WITH
THE SECURITIES AND EXCHANGE COMMISSION RESPECTING ANY PERIOD PRIOR TO THE
CLOSING DATE);


 


(G)                                 BORROWER SHALL HAVE DELIVERED (OR SHALL HAVE
CAUSED GUARANTOR, GH MANAGEMENT OR CONDO OWNER TO DELIVER, AS APPLICABLE) TO
GTA-IB TRUE, CORRECT AND COMPLETE ORIGINALS OR COPIES OF EACH OF THE EQUIPMENT
LEASES, THE REAL PROPERTY LEASES, THE CONTRACTS, THE PLANS AND SPECIFICATIONS,
THE WARRANTIES AND GUARANTIES AND THE INSURANCE POLICIES, PERMITS,

 

8

--------------------------------------------------------------------------------


 


PARCEL J AND K CONTRACTS (DEFINED BELOW), THE PINELLAS COUNTY CONTRACTS AND THE
WALL SPRINGS CONTRACTS (DEFINED BELOW) IN THE POSSESSION OF BORROWER, GUARANTOR,
GH MANAGEMENT, CONDO OWNER OR THEIR RESPECTIVE AFFILIATES, AGENTS, CONSULTANTS,
DIRECTORS, OFFICERS, EMPLOYEES OR CONTRACTORS, TO WHICH GTA-IB SHALL HAVE FULL
AND UNRESTRICTED ACCESS;


 


(H)                                 BORROWER, GUARANTOR, GH MANAGEMENT AND CONDO
OWNER SHALL HAVE TIMELY FULFILLED EACH OF THEIR RESPECTIVE OTHER OBLIGATIONS
UNDER THIS AGREEMENT THAT ARE REQUIRED TO BE FULFILLED ON OR PRIOR TO THE
CLOSING DATE;


 


(I)                                     BORROWER SHALL HAVE EXECUTED AND
DELIVERED TO LENDER THE LENDER RELEASE;


 


(J)                                     BORROWER SHALL HAVE DELIVERED (OR SHALL
HAVE CAUSED GUARANTOR, GH MANAGEMENT OR CONDO OWNER TO DELIVER, AS APPLICABLE)
TO GTA-IB EACH OF THE FOLLOWING:


 

(I)                                     ALL PERSONAL PROPERTY;

 

(II)                                  COPIES OF ALL PLEADINGS, COURT DOCUMENTS,
DEPOSITION TRANSCRIPTS, LEGAL MEMORANDA AND SETTLEMENT PROPOSALS IN RESPECT OF
THE LAWSUITS (AS DEFINED BELOW) AND IN ACCORDANCE WITH THE JOINT DEFENSE
AGREEMENT (DEFINED BELOW), THE KLOSTERMAN LITIGATION AND THE LITIGATION, TO THE
EXTENT THAT TO DO SO WOULD NOT WAIVE ATTORNEY-CLIENT PRIVILEGE (PROVIDED THAT
BORROWER SHALL INFORM GTA-IB AND ITS COUNSEL IN WRITING WHEN IT ASSERTS SUCH
ATTORNEY-CLIENT PRIVILEGE);

 

(III)                               ANY TAX ASSESSMENTS, NOTICES AND STATEMENTS
RECEIVED BY BORROWER RELATING TO THE PROPERTY;

 

(IV)                              INCOME AND EXPENSE STATEMENTS, BALANCE SHEETS
AND CAPITAL REPLACEMENT AND CAPITAL IMPROVEMENT DATA, EACH COVERING THE
OPERATION OF THE PROPERTY FOR THE CALENDAR YEAR 1997 THROUGH THE CLOSING DATE;

 

(V)                                 ORIGINALS OR COPIES OF ALL BOOKS AND RECORDS
PERTAINING TO THE PROPERTY AND MAINTAINED BY BORROWER AND/OR ITS AFFILIATES OR
AGENTS, EXCEPT FOR SUCH BOOKS AND RECORDS THAT ARE MAINTAINED BY THE RESORT
MANAGER AT THE PROPERTY AND TO WHICH GTA-IB SHALL HAVE FULL AND UNRESTRICTED
ACCESS;

 

(VI)                              AN EXECUTED ORIGINAL OF THE PARCEL F
MEMORANDUM OF AGREEMENT (AS DEFINED BELOW);

 

(VII)                           ANY KEYS, SECURITY CODES, PASSWORDS AND
COMBINATIONS NECESSARY TO OBTAIN FULL ACCESS TO THE PROPERTY THAT ARE IN
BORROWER’S POSSESSION;

 

(VIII)                        ALL CASH LOCATED ON THE PROPERTY OR IN ANY
ACCOUNTS RELATING TO THE PROPERTY, AS REFLECTED IN THE CLOSING DATE BALANCE
SHEET (AS DEFINED IN SECTION 7.2), WHETHER OR NOT SUCH ACCOUNTS ARE IN THE NAME
OF OR FOR THE BENEFIT OF BORROWER OR GUARANTOR OR ANY OF THEIR AFFILIATES OR
RESORT MANAGER OR ANY OF RESORT MANAGER’S AFFILIATES;

 

(IX)                                A TRUE, CORRECT AND COMPLETE COPY OF ANY
EXECUTED PURCHASE AND SALE AGREEMENT RESPECTING PARCEL F (DEFINED BELOW), WHICH
MAY OR MAY NOT BE EFFECTIVE, BY AND

 

9

--------------------------------------------------------------------------------


 

BETWEEN BORROWER, GTA-IB AND BAYFAIR (OR OTHER PURCHASER), TOGETHER WITH ALL
SCHEDULES AND EXHIBITS ) (A “PARCEL F CONTRACT”);

 

(X)                                   ALL INSTRUMENTS REQUIRED BY THE TITLE
INSURER AS A CONDITION PRECEDENT TO THE ISSUANCE OF THE TITLE POLICY (AS DEFINED
BELOW);

 


(K)                                  GTA-IB AND RESORT MANAGER SHALL HAVE
ENTERED INTO THE WESTIN MANAGEMENT AGREEMENT, PROVIDED THAT IT SHALL BE IN FORM
AND SUBSTANCE ACCEPTABLE TO GTA-IB IN ITS SOLE DISCRETION FOR THE MANAGEMENT OF
THE RESORT PROPERTY BY RESORT MANAGER FROM AND AFTER THE CLOSING DATE;


 


(L)                                     RESORT MANAGER AND TROON SHALL HAVE
ENTERED INTO THE TROON MANAGEMENT AGREEMENT, PROVIDED THAT IT SHALL BE IN FORM
AND SUBSTANCE ACCEPTABLE TO GTA-IB IN ITS SOLE DISCRETION FOR THE MANAGEMENT OF
THE INNISBROOK GOLF COURSES BY TROON FROM AND AFTER THE CLOSING DATE;


 


(M)                               BORROWER AND GTA-IB SHALL HAVE AGREED UPON THE
ALLOCATIONS (DEFINED BELOW);


 


(N)                                 BORROWER, GTA-IB AND ESCROW AGENT SHALL HAVE
ENTERED INTO A DEFENSE AND ESCROW AGREEMENT IN THE FORM OF EXHIBIT D ATTACHED
HERETO (THE “DEFENSE AND ESCROW AGREEMENT”) WITH RESPECT TO THAT CERTAIN LAWSUIT
BEING DEFENDED BY BORROWER AND OTHER ENTITIES, WHICH WAS FILED BY WILLIAM J. AND
HARRIET J. BALL, ET AL., ON BEHALF OF THEMSELVES AND OTHER SIMILARLY SITUATED
PARTIES, IN THE CIRCUIT COURT FOR THE SIXTH JUDICIAL CIRCUIT IN PINELLAS COUNTY,
FLORIDA, CASE NUMBERS 99-7532-CI-007 AND/OR 01-008582-CI-015 (THE “BALL CLAIMS,”
AND WITH RESPECT TO OTHER CLAIMS WHICH ARE BROUGHT IN THE FUTURE, INCLUDING SUCH
CLAIMS BROUGHT BY INTERVENORS (OR COULD HAVE BEEN BROUGHT) AGAINST BORROWER, AND
WHICH DERIVE FROM OR RELATE TO THE SAME FACTS AND CIRCUMSTANCES AS THE BALL
CLAIMS (COLLECTIVELY, SUCH ADDITIONAL CLAIMS ARE REFERRED TO AS THE “RELATED
CLAIMS,” AND EACH SUCH CLAIM IS INDIVIDUALLY A “RELATED CLAIM”)) (COLLECTIVELY
THE BALL CLAIMS AND THE RELATED CLAIMS ARE REFERRED TO AS THE “LAWSUITS”; AND
EACH OF THE BALL CLAIMS AND THE RELATED CLAIMS IS INDIVIDUALLY A “LAWSUIT”). 
FOR PURPOSES OF THIS AGREEMENT, THE PLAINTIFFS IN THE LAWSUITS, AND THOSE WHO
HAVE INTERVENED OR SEEK TO INTERVENE IN ONE OR MORE LAWSUITS, SHALL BE
COLLECTIVELY REFERRED TO AS THE “PLAINTIFFS” AND EACH IS INDIVIDUALLY A
“PLAINTIFF”;


 


(O)                                 BORROWER SHALL HAVE OBTAINED (I) A RELEASE
(THE “RESORT MANAGER RELEASE”) FROM RESORT MANAGER, AND (II) A RELEASE (THE
“TROON RELEASE”), BOTH IN FORM AND SUBSTANCE SATISFACTORY TO BORROWER AND
GTA-IB;


 


(P)                                 EACH OF BORROWER, GUARANTOR, GH MANAGEMENT
AND CONDO OWNER, AND THEIR RESPECTIVE AFFILIATES, SHALL HAVE ASSIGNED ALL OF
THEIR RIGHT, TITLE AND INTEREST TO THE VESTED RIGHTS (AND SUCH PARTIES SHALL
HAVE EXECUTED AND DELIVERED TO GTA-IB THE VESTED RIGHTS ASSIGNMENT (DEFINED
BELOW)), THE PARCEL RIGHTS, PINELLAS COUNTY RIGHTS AND CONTRACTS AND WALL
SPRINGS RIGHTS AND CONTRACTS TO GTA-IB; ANY CONSENTS OR OTHER DOCUMENTS REQUIRED
FOR THE ASSIGNMENT OF THE PARCEL RIGHTS, PINELLAS COUNTY RIGHTS AND CONTRACTS OR
WALL SPRINGS RIGHTS AND CONTRACTS TO GTA-IB SHALL HAVE BEEN EXECUTED BY THE
APPLICABLE PARTIES AND DELIVERED TO GTA-IB AND RECORDED IN THE APPROPRIATE LAND
RECORDS, IF APPLICABLE; AND ANY NOTICES REQUIRED TO

 

10

--------------------------------------------------------------------------------


 


BE DELIVERED AS A RESULT OF THE ASSIGNMENT OF THE PARCEL RIGHTS, PINELLAS COUNTY
RIGHTS AND CONTRACTS OR WALL SPRINGS RIGHTS AND CONTRACTS TO GTA-IB SHALL HAVE
BEEN DELIVERED TO THE APPLICABLE PARTIES;


 


(Q)                                 BORROWER SHALL HAVE EXECUTED AND DELIVERED
TO LENDER THE LENDER RELEASE;


 


(R)                                    BORROWER AND GUARANTOR SHALL HAVE TIMELY
FULFILLED EACH OF THEIR OTHER OBLIGATIONS UNDER THIS AGREEMENT IN ALL MATERIAL
RESPECTS;


 


(S)                                  BORROWER AND BAYFAIR, OR SUCH OTHER
AUTHORIZED PURCHASER OF PARCEL F PURSUANT TO SECTION 8.2(B), SHALL HAVE
DELIVERED TO GTA-IB A TRUE, CORRECT AND COMPLETE COPY OF THE EXECUTED PARCEL F
DEVELOPMENT AGREEMENT (DEFINED BELOW); AND


 


(T)                                    BORROWER SHALL HAVE EXECUTED AND
DELIVERED TO GTA-IB A TRUE, CORRECT AND COMPLETE COPY OF THE JOINT DEFENSE
AGREEMENT (DEFINED BELOW); AND


 


(U)                                 BORROWER AND GUARANTOR SHALL HAVE EXECUTED
AND DELIVERED TO GTA-IB A COPY OF THE OPERATIONAL BENEFITS AGREEMENT.


 


3.4.                              BORROWER’S CONDITIONS TO CLOSING.  BORROWER’S
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT
SHALL BE CONDITIONED UPON THE FOLLOWING:


 


(A)                                  ALL OF GTA-IB’S REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT AS OF THE
EFFECTIVE DATE AND AS OF THE CLOSING DATE;


 


(B)                                 GTA-IB SHALL HAVE EXECUTED AND DELIVERED TO
BORROWER, CONDO OWNER AND GUARANTOR EACH OF THE CONVEYANCE DOCUMENTS, TO THE
EXTENT SUCH CONVEYANCE DOCUMENTS REQUIRE THE SIGNATURE OF GTA-IB;


 


(C)                                  GTA-IB AND LENDER SHALL HAVE DELIVERED TO
BORROWER A TRUE, CORRECT AND COMPLETE COPY OF THE EXECUTED PARCEL F DEVELOPMENT
AGREEMENT, SUBJECT TO SECTION 8.2(B) BELOW;


 


(D)                                 LENDER SHALL HAVE EXECUTED AND DELIVERED TO
BORROWER THE BORROWER RELEASE;


 


(E)                                  GTA-IB SHALL HAVE TIMELY FULFILLED EACH OF
ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT IN ALL MATERIAL RESPECTS;


 


(F)                                    BORROWER, LENDER AND ESCROW AGENT HAVE
ENTERED INTO THE DEFENSE AND ESCROW AGREEMENT;


 


(G)                                 BORROWER AND GTA-IB SHALL HAVE AGREED UPON
THE ALLOCATIONS;


 


(H)                                 BORROWER SHALL HAVE OBTAINED THE RESORT
MANAGER RELEASE FROM RESORT MANAGER, AND THE TROON RELEASE FROM TROON BOTH IN
FORM AND SUBSTANCE SATISFACTORY TO BORROWER AND GTA-IB; AND

 

11

--------------------------------------------------------------------------------


 


(I)                                     LENDER SHALL HAVE EXECUTED AND DELIVERED
TO BORROWER A COPY OF THE OPERATIONAL BENEFITS AGREEMENT.

 

ARTICLE IV

 


CONVEYANCE DOCUMENTS


 


4.1.                              REAL PROPERTY.  ON THE CLOSING DATE, BORROWER
SHALL CONVEY TO GTA IB, ABSOLUTELY AND IRREVOCABLY, WITHOUT RESERVATION OF ANY
RIGHTS WHATSOEVER, GOOD AND MARKETABLE FEE SIMPLE ABSOLUTE TITLE TO (I) THE
INNISBROOK REAL PROPERTY (INCLUDING, WITHOUT LIMITATION, ALL RIGHT, TITLE AND
INTEREST TO ALL STRIPS AND GORES THEREIN) AND (II) THE 0.6 ACRE, TO GTA IB BY
DULY EXECUTED AND ACKNOWLEDGED WARRANTY DEED IN THE FORM ATTACHED HERETO AS
EXHIBIT E-1, WHICH IS SUBJECT TO THE TERMS OF THE PARCEL J-4 LEASE.  ON THE
CLOSING DATE, BORROWER AND, TO THE EXTENT APPLICABLE, CONDO INC., SHALL CAUSE
CONDO LLC TO CONVEY, ABSOLUTELY AND IRREVOCABLY, WITHOUT RESERVATION OF ANY
RIGHTS WHATSOEVER, GOOD AND MARKETABLE FEE SIMPLE ABSOLUTE TITLE TO THE CONDO
PROPERTY TO GTA-IB CONDOMINIUM, LLC, A FLORIDA LIMITED LIABILITY COMPANY
(“GTA-IB CONDOMINIUM”), BY DULY EXECUTED AND ACKNOWLEDGED WARRANTY DEED IN THE
FORM ATTACHED HERETO AS EXHIBIT E-2.  THE DEEDS USED TO CONVEY THE REAL PROPERTY
SHALL BE REFERRED TO HEREIN AS THE “DEEDS”.  ON THE CLOSING DATE, BORROWER,
GUARANTOR, GH MANAGEMENT, CONDO OWNER AND THEIR RESPECTIVE AFFILIATES SHALL
CONVEY ALL RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL CONTRACTS, REAL
PROPERTY OR OTHER RIGHTS OR BENEFITS OF BORROWER, GUARANTOR, GH MANAGEMENT,
CONDO OWNER OR THEIR RESPECTIVE AFFILIATES THAT EXIST IN ANY FORM RELATING TO
ANY PORTION OF THE PINELLAS COUNTY LAND, INCLUDING, WITHOUT LIMITATION, THE
PINELLAS COUNTY RIGHTS AND THE PINELLAS COUNTY CONTRACTS, BY DULY EXECUTED
ASSIGNMENT OF EASEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT E-3.


 


4.2.                              PERSONAL PROPERTY.  ON THE CLOSING DATE,
BORROWER AND GUARANTOR SHALL TRANSFER, AND SHALL CAUSE CONDO OWNER AND THEIR
APPLICABLE AFFILIATES TO TRANSFER, GOOD TITLE TO THE PERSONAL PROPERTY AND THE
IMPROVEMENTS TO GTA-IB BY DULY EXECUTED BILLS OF SALE IN THE FORM ATTACHED
HERETO AS EXHIBIT F (THE “BILLS OF SALE”).


 

4.3.                              Assignment of Contracts .  On the Closing
Date, Borrower shall assign and, to the extent applicable, shall cause Condo
Owner to assign, good and marketable title to Borrower’s and Condo Owner’s
respective interest in the Contracts and the Equipment Leases to GTA-IB by a
duly executed Assignment of Contracts in the form attached hereto as Exhibit G
(the “Assignment of Contracts”).


 


4.4.                              OTHER.  ON THE CLOSING DATE, BORROWER SHALL
ASSIGN AND, TO THE EXTENT APPLICABLE, SHALL CAUSE BORROWER, GUARANTOR, GM
MANAGEMENT, CONDO OWNER, OR THEIR RESPECTIVE AFFILIATES, TO ASSIGN, ALL OF THEIR
RESPECTIVE RIGHT, TITLE AND INTEREST IN AND TO THE PARCEL RIGHTS, PINELLAS
COUNTY RIGHTS AND CONTRACTS, WALL SPRINGS RIGHTS AND CONTRACTS, PERMITS, PLANS
AND SPECIFICATIONS, WARRANTIES AND GUARANTIES, INSURANCE POLICIES, BORROWER
RIGHTS, EQUIPMENT LEASES, REAL PROPERTY LEASES, LEASES AND ANY KLOSTERMAN
LITIGATION INTEREST TO GTA-IB BY DULY EXECUTED GENERAL ASSIGNMENT AND
ASSIGNMENTS OF LEASES IN THE FORM ATTACHED HERETO AS EXHIBIT H (THE “GENERAL
ASSIGNMENT AND ASSIGNMENT OF LEASES”).

 

12

--------------------------------------------------------------------------------


 


4.5.                              NON-FOREIGN AFFIDAVIT.  ON THE CLOSING DATE,
BORROWER AND CONDO OWNER EACH SHALL EXECUTE AND DELIVER AN AFFIDAVIT PURSUANT TO
THE FOREIGN INVESTMENT AND REAL PROPERTY TAX ACT, AS AMENDED, IN THE FORM
ATTACHED HERETO AS EXHIBIT I (THE “FIRPTA AFFIDAVIT”).


 


4.6.                              STOCK INTERESTS.


 


(A)                                  ON THE CLOSING DATE, BORROWER SHALL ASSIGN,
AND SHALL CAUSE ITS APPLICABLE AFFILIATES TO ASSIGN, TO GTA-IB GOOD AND
MARKETABLE TITLE TO THE GTA STOCK INTERESTS BY DULY EXECUTED STOCK POWER
CERTIFICATE, STOCK TRANSFER CERTIFICATE AND SUCH OTHER DOCUMENTS AS MAY BE
NECESSARY TO CAUSE SUCH TRANSFER OF THE GTA STOCK INTERESTS (COLLECTIVELY, THE
“GTA STOCK INTEREST TRANSFER DOCUMENTS”).  BORROWER EXPRESSLY CONSENTS TO THE
UNQUALIFIED EXERCISE BY LENDER, ON OR AFTER THE CLOSING DATE, OF ANY AND ALL
STOCK POWERS RELATING TO THE GTA STOCK INTERESTS WHICH ARE IN LENDER’S
POSSESSION AS OF THE EFFECTIVE DATE; AND


 


(B)                                 ON THE CLOSING DATE, GUARANTOR SHALL ASSIGN,
AND SHALL CAUSE ITS APPLICABLE AFFILIATES TO ASSIGN, TO GTA-IB GOOD AND
MARKETABLE TITLE THE GH SECURITIES STOCK INTERESTS BY DULY EXECUTED STOCK POWER
CERTIFICATE, STOCK TRANSFER CERTIFICATE AND SUCH OTHER DOCUMENTS AS MAY BE
NECESSARY TO CAUSE SUCH TRANSFER OF THE GTA STOCK INTEREST (COLLECTIVELY, THE
“GH SECURITIES STOCK INTEREST TRANSFER DOCUMENTS”).


 

The Deed, Bills of Sale, Assignment of Rights, Assignment of Contracts, General
Assignment and Assignment of Leases, FIRPTA Affidavit, GTA Stock Interest
Transfer Documents and GH Securities Stock Interest Transfer Documents are
collectively referred to herein as the “Conveyance Documents.”

 


4.7.                              POSSESSION.  ON THE CLOSING DATE, BORROWER,
GUARANTOR AND CONDO OWNER SHALL TRANSFER EXCLUSIVE POSSESSION OF THE PROPERTY TO
GTA-IB, SUBJECT ONLY TO THE RIGHTS OF TENANTS UNDER THE LEASES.


 


4.8.                              FLORIDA STAMP TAXES.  GTA-IB SHALL PAY THE
COSTS AND EXPENSES ASSOCIATED WITH ANY AND ALL CONVEYANCE, STAMP, TRANSFER,
DOCUMENT AND OTHER SIMILAR TAXES DUE IN CONNECTION WITH OR ARISING SOLELY AS A
RESULT OF THE TRANSFER OF THE REAL PROPERTY FROM EACH OF BORROWER AND CONDO
OWNER TO GTA-IB.


 


4.9.                              OWNER’S TITLE INSURANCE.  ON THE CLOSING DATE,
GTA-IB SHALL PAY THE PREMIUMS, COSTS AND EXPENSES RELATING TO THE TITLE POLICY
(AS DEFINED BELOW).  FOR PURPOSES HEREOF, THE TERM “TITLE POLICY” SHALL MEAN (I)
AN ALTA OWNER’S FORM OF EXTENDED COVERAGE TITLE INSURANCE POLICY IN AN AMOUNT
REASONABLY DETERMINED BY GTA-IB INSURING THAT FEE SIMPLE TO THE CONDO PROPERTY
IS VESTED IN GTA-IB CONDOMINIUM SUBJECT ONLY TO SUCH EXCEPTIONS TO TITLE AS
LISTED ON EXHIBIT  J-1 ATTACHED HERETO (THE “CONDO PROPERTY PERMITTED
EXCEPTIONS”) AND (II) AN ALTA OWNER’S FORM OF EXTENDED COVERAGE TITLE INSURANCE
POLICY IN AN AMOUNT REASONABLY DETERMINED BY GTA-IB INSURING THAT FEE SIMPLE TO
THE INNISBROOK REAL PROPERTY IS VESTED IN GTA-IB SUBJECT ONLY TO SUCH EXCEPTIONS
TO TITLE AS ARE LISTED ON EXHIBIT J-2 ATTACHED HERETO (THE “INNISBROOK PERMITTED
EXCEPTIONS”).

 

13

--------------------------------------------------------------------------------


 


ARTICLE V


 


OTHER CLOSING ACTIONS


 


5.1.                              LAWSUITS.  BORROWER AND GTA-IB SHALL ABIDE BY
THE TERMS AND CONDITIONS CONTAINED IN THE DEFENSE AND ESCROW AGREEMENT AND
BORROWER, IF ANY OF THE GTA PARTIES ARE JOINED AS A PARTY TO ONE OR MORE
LAWSUITS BY ONE OR MORE OF THE PLAINTIFFS, SHALL, ONLY TO THE EXTENT THERE ARE
NET PROCEEDS (AS SUCH TERM IS DEFINED IN THE DEFENSE AND ESCROW AGREEMENT) AFTER
DISTRIBUTIONS ARE MADE PURSUANT TO SECTION 5.2(V) (I.E., THE “FIFTH” LEVEL OF
THE NET PROCEEDS WATERFALL), AT ITS SOLE COST AND EXPENSE, INDEMNIFY, DEFEND AND
HOLD HARMLESS EACH OF LENDER, THE GTA PARENT AND GTA-IB, AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, MANAGERS, SHAREHOLDERS, MEMBERS, PARTNERS, EMPLOYEES,
AGENTS AND THEIR AFFILIATES (COLLECTIVELY, THE “GTA PARTIES”), FROM AND AGAINST
ANY AND ALL COST, EXPENSE (INCLUDING, WITHOUT LIMITATION, LEGAL AND
INVESTIGATORY FEES, COSTS AND EXPENSES PAYABLE TO DECHERT LLP AND/OR BORROWER’S
LOCAL COUNSEL (AS SUCH TERMS ARE DEFINED IN THE DEFENSE AND ESCROW AGREEMENT),
BUT SPECIFICALLY EXCLUDING ANY COUNSEL RETAINED BY ANY OF THE GTA PARTIES,
EXCEPT AS PROVIDED BELOW OR AS PROVIDED IN THE DEFENSE AND ESCROW AGREEMENT),
LIABILITY, CLAIM, LOSS, JUDGMENT OR DAMAGE OF ANY KIND OR NATURE ARISING OUT OF
OR IN CONNECTION WITH THE LAWSUITS TO THE EXTENT PROVIDED FOR IN THE DEFENSE AND
ESCROW AGREEMENT; (PROVIDED, HOWEVER, THAT THE FOREGOING INDEMNITY SHALL NOT
APPLY IN ANY MANNER WHATSOEVER TO ANY INDIRECT OR CONSEQUENTIAL DAMAGES INCURRED
BY ANY OF THE GTA PARTIES).  HOWEVER, IN THE EVENT ANY OF THE GTA PARTIES ARE
JOINED AS A PARTY TO THE LAWSUITS BY ONE OR MORE PLAINTIFFS (PRESENT OR FUTURE),
BORROWER SHALL, SUBJECT TO THE AVAILABILITY OF NET PROCEEDS IN
SECTION 5.2(II)(B) OF THE DEFENSE AND ESCROW AGREEMENT, PROMPTLY REIMBURSE SUCH
GTA PARTIES OR THEIR AFFILIATES FOR THEIR LEGAL FEES AND COSTS INCURRED BY SUCH
PARTIES WITH RESPECT TO THE LAWSUITS, IN ACCORDANCE WITH THE TERMS OF THE
DEFENSE AND ESCROW AGREEMENT, SUBJECT TO A MAXIMUM CAP OF FIFTY THOUSAND DOLLARS
($50,000).  THE OBLIGATION OF BORROWER TO INDEMNIFY THE GTA PARTIES AS
HEREINABOVE SET FORTH SHALL NOT APPLY WITH RESPECT TO ANY LOSSES, COSTS OR
DAMAGES DIRECTLY RESULTING FROM THE FINAL JUDICIAL DETERMINATION OF GROSS
NEGLIGENCE OR FRAUD BY ANY OF THE GTA PARTIES SOLELY IN CONNECTION WITH THE
LAWSUITS, OCCURRING AFTER THE CLOSING DATE.  NOTWITHSTANDING THE FOREGOING, THE
AFORESAID LIMIT OF FIFTY THOUSAND DOLLARS ($50,000) IN THE EVENT ANY OF THE GTA
PARTIES ARE JOINED AS A PARTY TO A LAWSUIT BY ONE OR MORE PLAINTIFFS, SHALL NOT
BE APPLICABLE IN THE EVENT OF A FINAL JUDICIAL DETERMINATION OF A DEFAULT UNDER
THIS AGREEMENT BY BORROWER, GUARANTOR, GH MANAGEMENT OR CONDO OWNER, PROVIDED
THAT (I) THE DEFAULTING PARTY SHALL HAVE A PERIOD OF UP TO NINETY (90) DAYS TO
CURE SUCH DEFAULT FROM RECEIPT OF NOTICE THEREOF FROM GTA-IB OR LENDER; AND
(II) IN THE EVENT SUCH DEFAULT IS NOT SO CURED BY THE DEFAULTING PARTY WITHIN
THE AFORESAID NINETY (90) DAY PERIOD, SUCH OBLIGATION OF BORROWER REMAINS
SUBJECT TO THE AVAILABILITY OF NET PROCEEDS IN SECTION 5.2(II)(B) REGARDING THE
FIFTY THOUSAND DOLLARS ($50,000) AMOUNT AND SECTION 5.2(II)(B)(V) REGARDING ANY
AMOUNTS EXCEEDING THE FIFTY THOUSAND DOLLAR ($50,000) AMOUNT OF THE DEFENSE AND
ESCROW AGREEMENT AND THE ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000)
LIMITATION OF SECTION 10.3(C).


 


5.2.                              EMPLOYEES.


 


(A)                                  GENERAL. AS OF THE CLOSING DATE, GTA-IB
SHALL OFFER EMPLOYMENT TO ALL OF THOSE EMPLOYEES (AS SUCH TERM IS DEFINED IN
SECTION 6.1(S) HEREOF) (I) LISTED ON SCHEDULE 5.2.1 HEREOF, (II) ALL
REPLACEMENTS FOR SUCH INDIVIDUALS, AND (III) ALL EMPLOYEES WHO RECEIVE A SALARY
OF FIFTY THOUSAND DOLLARS ($50,000) PER YEAR OR LESS, REGARDLESS OF WHETHER
LISTED ON SCHEDULE 5.2.1

 

14

--------------------------------------------------------------------------------


 


(THE “TARGETED EMPLOYEES”); PROVIDED, HOWEVER, THAT GTA-IB SHALL NOT ASSUME ANY
LIABILITIES WITH RESPECT TO THE TARGETED EMPLOYEES OR ANY PAST EMPLOYEES OF
BORROWER, OR ANY OF ITS AFFILIATES, INCLUDING, WITHOUT LIMITATION, IAN BAXTER
(COLLECTIVELY, THE PAST EMPLOYEES OF BORROWER OR ANY OF ITS AFFILIATES “OTHER
EMPLOYEES”) ACCRUING ON OR BEFORE THE CLOSING DATE, EXCEPT TO THE EXTENT
(I) SUCH LIABILITY (INCLUDING SICK PAY, SEVERANCE AND ACCRUED VACATION) IS
SPECIFICALLY SET FORTH OR ACCOUNTED FOR ON THE CLOSING DATE BALANCE SHEET OR IN
THE FOOTNOTES THERETO, (II) GTA-IB TERMINATES OR FAILS TO EMPLOY THE TARGETED
EMPLOYEES, OR (III) AS OTHERWISE SET FORTH ON SCHEDULE 5.2.2 ATTACHED HERETO
(THE “ASSUMED EMPLOYER LIABILITIES”).  AS OF THE CLOSING DATE, IN ADDITION TO
THE ASSUMED EMPLOYER LIABILITIES, GTA-IB SHALL ASSUME ANY AND ALL FUTURE
LIABILITIES RELATING TO THE TARGETED EMPLOYEES THAT HAVE ACCEPTED EMPLOYMENT
WITH GTA-IB, INCLUDING, WITHOUT LIMITATION, THOSE LIABILITIES ARISING ON OR
AFTER THE CLOSING DATE UNDER ANY GHR EMPLOYEE PLAN (AS DEFINED HEREIN) AND ANY
RETIREMENT ACCOUNT (AS DEFINED BELOW) THAT HAS BEEN PROVIDED TO GTA-IB AT LEAST
TEN (10) DAYS PRIOR TO THE CLOSING DATE AND THAT REMAINS IN FULL FORCE AND
EFFECT.  BORROWER SHALL BEAR ANY AND ALL COSTS IN CONNECTION WITH THE
TERMINATION OF THE OTHER EMPLOYEES, INCLUDING, WITHOUT LIMITATION, ANY SEVERANCE
PAYMENTS, TERMINATION PAYMENTS, PAYMENTS FOR ACCRUED VACATION DUE AND OWING OR
CLAIMED TO BE DUE AND OWING TO THE OTHER EMPLOYEES AND ANY AND ALL OTHER
PAYMENTS ARISING AS A MATTER OF CONTRACT OR LAW (COLLECTIVELY, THE “TERMINATION
PAYMENTS”), AND BORROWER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE GTA
PARTIES FROM AND AGAINST ANY AND ALL COST, EXPENSE (INCLUDING, WITHOUT
LIMITATION LEGAL AND INVESTIGATORY FEES, COSTS AND EXPENSES), LIABILITY, CLAIM,
LOSS, JUDGMENT OR DAMAGE OF ANY KIND OR NATURE ARISING OUT OF OR IN CONNECTION
WITH THE TERMINATION PAYMENTS AND WITH RESPECT TO ANY HEALTH OR LIFE INSURANCE
POLICIES OR PLANS, PENSION OR PROFIT-SHARING PLANS OR OTHER EMPLOYEE BENEFIT
PROGRAMS BENEFITING THE TARGETED EMPLOYEES AND THE OTHER EMPLOYEES AT ANY TIME
PRIOR TO THE CLOSING DATE, EXCEPT (I) AS TO THE ASSUMED EMPLOYER LIABILITIES,
(II) TO THE EXTENT SPECIFICALLY SET FORTH OR ACCOUNTED FOR IN THE CLOSING DATE
BALANCE SHEET OR IN THE FOOTNOTES THEREOF, OR (III) ARISING OUT OF THE FAILURE
BY GTA IB TO OFFER EMPLOYMENT TO, OR CONTINUE TO EMPLOY, ANY OF THE TARGETED
EMPLOYEES.  IN ORDER TO FACILITATE THE EMPLOYMENT BY GTA-IB OF THE TARGETED
EMPLOYEES, BORROWER AND ITS EMPLOYEES, OFFICERS AND AFFILIATES SHALL COOPERATE
WITH GTA-IB AND SHALL ENCOURAGE THE TARGETED EMPLOYEES TO AGREE TO EMPLOYMENT
WITH GTA-IB, AND NEITHER BORROWER NOR ITS AFFILIATES SHALL (I) SOLICIT FOR
EMPLOYMENT ANY OF THE TARGETED EMPLOYEES FOR A PERIOD OF THREE (3) YEARS FROM
THE CLOSING DATE, OR (II) EMPLOY ANY OF THE EMPLOYEES LISTED ON SCHEDULE 5.2.3
(THE “KEY EMPLOYEES”) FOR A PERIOD OF ONE YEAR FROM THE CLOSING DATE.  SUBJECT
TO THE LIMITATIONS PROVIDED HEREIN, BORROWER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE GTA PARTIES FROM AND AGAINST ANY AND ALL COSTS, EXPENSES,
LIABILITIES, CLAIMS, LOSSES, AND ACTUAL, DIRECT DAMAGES OF ANY KIND OR NATURE
ARISING OUT OF OR IN CONNECTION WITH THE TARGETED EMPLOYEES AND THE OTHER
EMPLOYEES AND ARISING PRIOR TO THE CLOSING DATE (OTHER THAN THE ASSUMED EMPLOYER
LIABILITIES). EXCEPT TO THE EXTENT SUCH LIABILITY, OR COMPLIANCE OBLIGATION,
ARISES FROM GTA-IB’S FAILURE TO OFFER EMPLOYMENT TO, OR TERMINATION OF, THE
TARGETED EMPLOYEES, AND ONLY TO THE EXTENT SUCH COMPLIANCE RELATES TO PERIODS
PRIOR TO THE CLOSING DATE OR ARISES IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREIN (AS OPPOSED TO ACTIONS OF GTA-IB SUBSEQUENT TO THE CLOSING
DATE OR GTA-IB’S FAILURE TO MEET ANY OBLIGATION, INCLUDING THOSE RELATED TO
EMPLOYMENT OF THE TARGETED EMPLOYEES, HEREUNDER), BORROWER SHALL, AT ITS SOLE
COST AND EXPENSE, (I) COMPLY WITH (A) THE UNITED STATES WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT, AS AMENDED (WHICH COMPLIANCE SHALL INCLUDE THOSE
MATTERS SET FORTH IN SCHEDULE 5.2.3), AND WITH (B) ANY AND ALL LAWS RELATING TO
THE TARGETED EMPLOYEES AND THE OTHER EMPLOYEES IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND (II)

 

15

--------------------------------------------------------------------------------


 


INDEMNIFY AND HOLD THE GTA PARTIES HARMLESS FROM AND AGAINST ANY AND ALL
LIABILITIES RELATING THERETO.  FOLLOWING THE EFFECTIVE DATE, NEITHER BORROWER
NOR ITS AFFILIATES SHALL, WITHOUT GTA-IB’S PRIOR WRITTEN CONSENT, (A) INCREASE
THE COMPENSATION OR FRINGE BENEFITS OF ANY PRESENT OR FORMER DIRECTOR, OFFICER
OR EMPLOYEE OF BORROWER, (B) GRANT ANY SEVERANCE OR TERMINATION PAY TO ANY
PRESENT OR FORMER DIRECTOR, OFFICER OR EMPLOYEE OF BORROWER, (C) LEND OR ADVANCE
ANY MONEY OR OTHER PROPERTY TO ANY PRESENT OR FORMER DIRECTOR, OFFICER OR
EMPLOYEE OF BORROWER, OR (D) ESTABLISH, ADOPT OR ENTER INTO ANY GHR EMPLOYEE
PLAN (AS DEFINED BELOW) OR ANY PLAN, AGREEMENT, PROGRAM, POLICY, TRUST, FUND OR
OTHER ARRANGEMENT THAT WOULD BE A GHR EMPLOYEE PLAN IF IT WERE IN EXISTENCE AS
OF THE EFFECTIVE DATE.


 


(B)                                 FROM AND AFTER THE CLOSING DATE, NEITHER
GTA-IB NOR ANY OF THE GTA PARTIES SHALL HAVE ANY ADDITIONAL OBLIGATIONS OR
LIABILITIES TO THE EMPLOYEES (OR ANY SUBSET THEREOF) OTHER THAN THE ASSUMED
EMPLOYER LIABILITIES OR LIABILITIES OTHERWISE EXPRESSLY ASSUMED HEREUNDER.


 


5.3.                              TRANSITION OF OWNERSHIP.  BORROWER, AT ITS
SOLE COST AND EXPENSE, FROM AND AFTER THE CLOSING DATE SHALL COOPERATE WITH
LENDER IN ALL REASONABLE RESPECTS IN ORDER TO EFFICIENTLY TRANSITION OWNERSHIP
OF THE PROPERTY FROM BORROWER, GUARANTOR, GH MANAGEMENT AND CONDO OWNER, AS
APPLICABLE, TO GTA-IB.  SUCH COOPERATION OBLIGATIONS SHALL INCLUDE, WITHOUT
LIMITATION:  (A) DELIVERY OF ORIGINALS OR COPIES OF ALL BOOKS, RECORDS AND OTHER
DOCUMENTS RELATED TO THE OPERATION OF THE PROPERTY HELD OR MAINTAINED BY
BORROWER OR ITS AGENTS OR AFFILIATES; (B) PROVIDING ASSET MANAGEMENT SERVICES
(THE “ASSET MANAGEMENT SERVICES”) OF STARWOOD ASSET MANAGEMENT (“SAM”) FOR THE
PERIOD COMMENCING ON THE CLOSING DATE THROUGH AND INCLUDING THE DAY THAT IS THE
SIX (6) MONTH ANNIVERSARY THEREOF (THE “SAM ASSISTANCE EXPIRATION DATE”),
SUBJECT TO GTA-IB’S RIGHT TO TERMINATE SUCH ARRANGEMENT PRIOR TO THE SAM
ASSISTANCE EXPIRATION DATE; AND (C) MAKING GENERALLY AVAILABLE TO GTA-IB THE
FOLLOWING INDIVIDUALS: MERRICK R. KLEEMAN AND ROBERT GEIMER (THE “KEY
EXECUTIVES”) TO CONTINUE TO COOPERATE IN ALL REASONABLE RESPECTS WITH GTA-IB IN
THE TRANSITION OF OWNERSHIP OF THE PROPERTY TO GTA-IB PURSUANT TO THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, EXECUTING AND DELIVERING TO GTA-IB ANY
FURTHER AGREEMENTS, INSTRUMENTS, CERTIFICATES AND DOCUMENTS REASONABLY REQUIRED
FOR GTA-IB TO EFFECTIVELY OPERATE AND MAINTAIN THE PROPERTY.  IN ADDITION, TO
THE EXTENT THAT KEITH WILT’S EMPLOYMENT RELATIONSHIP WITH BORROWER TERMINATES
AND HE BECOMES AN EMPLOYEE OF GTA-IB, OR ANY OF ITS AFFILIATES, GTA-IB SHALL
MAKE HIS SERVICES AVAILABLE TO BORROWER ON A LIMITED BASIS TO RESPOND TO
INQUIRIES OF BORROWER DIRECTLY RELATED TO THE TRANSITION OF OWNERSHIP OF THE
PROPERTY TO GTA-IB PURSUANT TO THIS AGREEMENT AND TO THE COMPLETION OF
BORROWER’S FINANCIAL REPORTING OBLIGATIONS FOR THE YEAR 2004; PROVIDED, HOWEVER,
THAT BORROWER INFORM THE GTA PARENT’S CONTROLLER OR OTHER DESIGNEE ABOUT ALL
SUCH INQUIRIES. THE ASSET MANAGEMENT SERVICES SHALL BE PROVIDED PRIMARILY BY MR.
ROBERT GEIMER, CURRENTLY AN ASSET MANAGER FOR SAM.  THE PARTIES HERETO AGREE
THAT (I) DURING THE FIRST THREE (3) MONTHS AFTER THE CLOSING DATE, THE FIRST
FORTY (40) HOURS PER CALENDAR MONTH OF ASSET MANAGEMENT SERVICES SHALL BE AT NO
COST TO GTA-IB, AND (II) DURING THE NEXT THREE (3) MONTHS AFTER THE CLOSING
DATE, THE FIRST TWENTY (20) HOURS PER CALENDAR MONTH OF ASSET MANAGEMENT
SERVICES SHALL BE AT NO COST TO GTA-IB; PROVIDED, HOWEVER, IN THE EVENT THAT FOR
ANY CALENDAR MONTH, SAM PROVIDES ASSET MANAGEMENT SERVICES IN EXCESS OF FORTY
(40) HOURS FOR THE FIRST THREE (3) MONTHS AFTER THE CLOSING DATE OR TWENTY (20)
HOURS FOR THE NEXT THREE (3) MONTHS AFTER THE CLOSING DATE, THEN GTA-IB SHALL
PAY A FEE TO SAM FOR SUCH EXCESS ASSET MANAGEMENT SERVICES IN AN AMOUNT EQUAL TO
ONE HUNDRED DOLLARS ($100) FOR EACH HOUR OF ASSET MANAGEMENT SERVICES IN EXCESS
OF SUCH LIMITS (SUCH AMOUNT TO BE

 

16

--------------------------------------------------------------------------------


 


PRORATED FOR PARTIAL HOURS) AND PROVIDED, FURTHER, THAT THE FEES FOR SUCH EXCESS
ASSET MANAGEMENT SERVICES SHALL NOT EXCEED TWO THOUSAND DOLLARS ($2,000) ON A
MONTHLY BASIS WITHOUT GTA-IB’S PRIOR WRITTEN APPROVAL.  SUCH FEE SHALL BE
PAYABLE BY GTA-IB WITHIN THIRTY (30) DAYS AFTER WRITTEN DEMAND THEREFOR FROM
SAM.


 


5.4.                              ALLOCATION OF PROPERTY TRANSFERRED.  ATTACHED
HERETO AS SCHEDULE 5.4 IS THE ALLOCATION OF VALUE BY DOLLAR AMOUNT OR RELATIVE
PERCENTAGE OF EACH ITEM OF REAL PROPERTY, PERSONAL PROPERTY AND CONTRACTS
DESCRIBED IN SECTIONS 4.1, 4.2 AND 4.3 ABOVE AND ANY OTHER TRANSFERRED ITEMS IN
SUFFICIENT SPECIFICITY TO COMPLY WITH SECTION 1060 OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, AS AGREED TO BY BORROWER AND GTA-IB (THE “ALLOCATIONS”). 
THE PARTIES SHALL NOT CAUSE TO BE FILED ANY TAX RETURN OR TAX REPORT OR
OTHERWISE TAKE ANY POSITION FOR FEDERAL OR STATE INCOME TAX PURPOSES THAT IS
INCONSISTENT WITH THE ALLOCATIONS.


 


5.5.                              SURVIVAL.  THE TERMS, CONDITIONS AND
OBLIGATIONS UNDER THIS ARTICLE V SHALL SURVIVE THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED UNDER THIS AGREEMENT.


 


5.6.                              GH SECURITIES REGULATORY APPROVALS.


 


(A)                                  THE GUARANTOR SHALL, OR SHALL CAUSE GH
SECURITIES (I) TO FILE AN APPLICATION FOR CHANGE OF OWNERSHIP WITH THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS, INC. (“NASD”) AND (II) DILIGENTLY TO PURSUE
SUCH APPLICATION THROUGH ALL APPROPRIATE CHANNELS, INCLUDING PARTICIPATING IN
ANY INTERVIEWS REQUESTED BY THE NASD.  THE GUARANTOR SHALL FILE, OR CAUSE GH
SECURITIES TO FILE AND DILIGENTLY PURSUE, ALL APPLICATIONS AND NOTIFICATIONS
RELATING TO THE CHANGE OF OWNERSHIP THAT MAY BE REQUIRED BY THE SECURITIES
AUTHORITIES OF THE STATE OF FLORIDA AND ANY OTHER STATE IN WHICH GH SECURITIES
IS LICENSED AS A SECURITIES BROKER AND/OR AS A REAL ESTATE BROKER.


 


(B)                                 IN LIGHT OF NASD RULE 1017, WHICH REQUIRES
THAT THE APPLICATION FOR CHANGE OF OWNERSHIP TO BE FILED NO LESS THAN THIRTY
(30) DAYS BEFORE SUCH CHANGE IS EFFECTED, UNTIL THE 31ST DAY AFTER THE DATE ON
WHICH SUCH APPLICATION IS FILED, TITLE TO THE GH SECURITIES STOCK INTERESTS
SHALL REMAIN IN THE NAME OF THE GUARANTOR, NOTWITHSTANDING THE GUARANTOR’S
DELIVERY OF THE GH SECURITIES STOCK INTEREST TRANSFER DOCUMENTS TO GTA-IB AT THE
CLOSING DATE.


 


(C)                                  UPON RECEIPT OF NASD APPROVAL OF SUCH
CHANGE OF OWNERSHIP, THE GUARANTOR SHALL DELIVER TO GTA-IB LETTERS OF
RESIGNATION FROM ALL OFFICERS AND DIRECTORS OF GH SECURITIES OTHER THAN MR.
DOMINIC BENGIVENGO, THE CURRENT PRESIDENT THEREOF.


 


(D)                                 IN THE EVENT THAT NASD APPROVAL OF SUCH
CHANGE OF OWNERSHIP HAS NOT BEEN OBTAINED WITHIN TWELVE (12) MONTHS OF THE
CLOSING DATE, GTA-IB SHALL HAVE THE RIGHT TO CANCEL AND RESCIND THE TRANSFER OF
THE GH SECURITIES STOCK INTERESTS CONTEMPLATED BY THIS AGREEMENT, AND UPON
EXERCISE OF SUCH RIGHT, GTA-IB SHALL RETURN THE GH SECURITIES STOCK INTERESTS
TRANSFER DOCUMENTS TO GUARANTOR.  IN THAT CASE, GUARANTOR AGREES TO OWN AND
OPERATE GH SECURITIES CONSISTENT WITH PAST PRACTICE FOR UP TO FORTY-EIGHT (48)
MONTHS (PROVIDED THAT THE GUARANTOR SHALL NOT BE OBLIGATED TO INVEST ANY NEW
CAPITAL IN GH SECURITIES), AND TO TRANSFER THE GH SECURITIES STOCK INTERESTS FOR
NOMINAL CONSIDERATION TO ANY TRANSFEREE DESIGNATED BY GTA-IB DURING SUCH PERIOD.

 

17

--------------------------------------------------------------------------------


 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES


 


6.1.                              BORROWER REPRESENTATIONS.  BORROWER
REPRESENTS, WARRANTS, ACKNOWLEDGES, AND AGREES WITH GTA-IB THAT AS OF THE
EFFECTIVE DATE, AFTER DUE INQUIRY AND INVESTIGATION:


 


(A)                                  BORROWER (I) IS A DULY ORGANIZED AND
VALIDLY EXISTING CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
COLORADO, (II) IS DULY QUALIFIED AS A FOREIGN ENTITY IN THE JURISDICTION IN
WHICH THE PROPERTY IS LOCATED, (III) HAS THE REQUISITE ENTITY POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED, AND (IV) HAS THE
REQUISITE ENTITY POWER TO EXECUTE AND DELIVER, AND PERFORM ITS OBLIGATIONS
HEREUNDER.


 


(B)                                 THE EXECUTION AND DELIVERY BY BORROWER OF
THIS AGREEMENT AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER AND CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREIN (I) HAVE BEEN DULY AUTHORIZED BY ALL
REQUISITE CORPORATE ACTION ON THE PART OF BORROWER, (II) WILL NOT VIOLATE ANY
PROVISION OF ANY APPLICABLE LEGAL REQUIREMENTS, ANY ORDER, WRIT, DECREE,
INJUNCTION OR DEMAND OF ANY COURT OR OTHER APPLICABLE GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER BORROWER OR THE PROPERTY, ANY ORGANIZATIONAL DOCUMENT OF
BORROWER OR ANY INDENTURE OR AGREEMENT OR OTHER INSTRUMENT TO WHICH BORROWER IS
A PARTY, OR BY WHICH BORROWER IS BOUND, (III) WILL NOT BE IN CONFLICT WITH,
RESULT IN A BREACH OF, OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH)
A DEFAULT UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN OTHER THAN
TO LENDER IN CONNECTION WITH THE LOAN OF ANY NATURE WHATSOEVER UPON ANY OF THE
PROPERTY OR ASSETS OF BORROWER PURSUANT TO ANY INDENTURE OR AGREEMENT OR
INSTRUMENT, AND (IV) HAS BEEN DULY EXECUTED AND DELIVERED BY BORROWER.  THIS
AGREEMENT IS ENFORCEABLE AGAINST BORROWER ACCORDING TO ITS TERMS.  EXCEPT FOR
THOSE MENTIONED IN SECTION 5.6(A) AND EXCEPT FOR THOSE OBTAINED OR FILED ON OR
PRIOR TO THE DATE HEREOF, BORROWER IS NOT REQUIRED TO OBTAIN ANY CONSENT,
APPROVAL OR AUTHORIZATION FROM, OR TO FILE ANY DECLARATION OR STATEMENT WITH,
ANY GOVERNMENTAL AUTHORITY OR OTHER AGENCY IN CONNECTION WITH OR AS A CONDITION
TO THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT OR CONSUMMATE ANY OF
THE TRANSACTIONS CONTEMPLATED HEREUNDER.


 


(C)                                  BORROWER OWNS A FEE SIMPLE ESTATE IN AND TO
THE INNISBROOK REAL PROPERTY, SUBJECT ONLY TO INNISBROOK PERMITTED EXCEPTIONS.


 


(D)                                 CONDO LLC OWNS A FEE SIMPLE ESTATE IN AND TO
THE CONDO PROPERTY, SUBJECT ONLY TO THE CONDO PROPERTY PERMITTED EXCEPTIONS.


 


(E)                                  BORROWER HAS FULL RIGHT, TITLE AND INTEREST
IN AND TO THE GTA STOCK INTERESTS AND HAS NOT TRANSFERRED, PLEDGED OR
HYPOTHECATED THE GTA STOCK INTERESTS OTHER THAN PURSUANT TO THE PLEDGE
AGREEMENT.


 


(F)                                    THE VESTED RIGHTS (INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO DEVELOP 139 RESIDENTIAL UNITS ON THE RESORT PROPERTY OR
SUCH GREATER NUMBER OF UNITS, IF ANY, TO WHICH BORROWER, GUARANTOR, GH
MANAGEMENT AND/OR CONDO OWNER MAY HAVE VESTED RIGHTS TO DEVELOP, INCLUDING,
WITHOUT LIMITATION, THE UNUSED PARCEL F UNITS) SHALL BE ASSIGNED TO GTA-IB BY
BORROWER, GUARANTOR, GH MANAGEMENT AND CONDO OWNER, PURSUANT TO THAT CERTAIN
ASSIGNMENT AGREEMENT, A FORM OF WHICH IS ATTACHED HERETO AS EXHIBIT J-3, (THE
“VESTED RIGHTS

 

18

--------------------------------------------------------------------------------


 


ASSIGNMENT”), AND NONE OF BORROWER, GUARANTOR, GH MANAGEMENT AND CONDO OWNER, OR
THEIR AFFILIATES, SHALL IMPAIR OR IN ANY WAY DIMINISH THE VESTED RIGHTS,
INCLUDING, WITHOUT LIMITATION, GTA-IB’S LEGAL STANDING, IF ANY, TO ENFORCE THE
VESTED RIGHTS WITHOUT QUALIFICATION OR CONDITION.  NOTWITHSTANDING THE
FOREGOING, IT SHALL NOT BE CONSIDERED AN IMPAIRMENT OR DIMINISHMENT OF THE
VESTED RIGHTS UNDER THIS AGREEMENT IF THE FOLLOWING OCCUR: (I) IF THERE IS A
FINAL, NON-APPEALABLE, JUDICIALLY IMPOSED REDUCTION OF THE VESTED RIGHTS; OR
(II) IF THE NUMBER OF RESIDENTIAL UNITS PERMITTED TO BE DEVELOPED IN CONNECTION
WITH VESTED RIGHTS IS DECREASED BY TEN PERCENT (10%) OR LESS (I.E., IF THE 139
UNITS PERMITTED TO BE DEVELOPED IS DECREASED BY 13 OR FEWER UNITS).


 


(G)                                 TO BORROWER’S KNOWLEDGE, THERE ARE NO
PERMITS, APPROVALS, AND ALLOCATIONS RELATING TO THE REAL PROPERTY OR OTHER
SIMILAR DOCUMENTS OTHER THAN THE PERMITS.


 


(H)                                 TO BORROWER’S KNOWLEDGE, THERE EXIST NO
SURVEYS, PLANS, MAPS, SPECIFICATIONS, DRAWINGS AND OTHER SIMILAR DOCUMENTS,
RELATING TO THE REAL PROPERTY AND OWNED BY OR IN THE POSSESSION OF BORROWER OR
ITS AFFILIATES OTHER THAN THE PLANS AND SPECIFICATIONS.


 


(I)                                     THERE EXIST NO EMPLOYMENT AGREEMENTS,
COMMITMENTS, EQUIPMENT LEASES, GUARANTEES, CONTRACTS, UNDERTAKINGS, AND
ARRANGEMENTS ENTERED INTO BY BORROWER OR ANYONE ON BORROWER’S BEHALF, WHETHER
WRITTEN AND ORAL, RELATING TO THE PROPERTY OTHER THAN THE CONTRACTS.


 


(J)                                     TO BORROWER’S KNOWLEDGE, THERE EXIST NO
RENTAL AGREEMENTS AND LEASES ENTERED INTO BY BORROWER OR ANYONE ON BORROWER’S
BEHALF, WHETHER WRITTEN AND ORAL, RELATING TO THE PROPERTY OTHER THAN THE
LEASES.


 


(K)                                  BORROWER HAS DELIVERED TO LENDER TRUE,
CORRECT AND COMPLETE ORIGINALS OR COPIES OF ALL CONTRACTS, PERMITS, LEASES,
PINELLAS COUNTY CONTRACTS, WALL SPRINGS CONTRACTS, PLANS AND SPECIFICATIONS,
WARRANTIES AND GUARANTIES, AND INSURANCE POLICIES IN BORROWER’S OR ITS
AFFILIATES’, AGENTS’, CONSULTANTS’, EMPLOYEES’ OR CONTRACTORS’ POSSESSION.


 


(L)                                     BORROWER IS NOT A PARTY TO ANY CONTRACT
OR AGREEMENT WITH RESORT MANAGER OR SAM, OR ANY OF THEIR RESPECTIVE AFFILIATES,
OTHER THAN THE CURRENT MANAGEMENT CONTRACT OR THE WESTIN MANAGEMENT AGREEMENT.


 


(M)                               THE CLOSING DATE BALANCE SHEET (AS DEFINED
BELOW) SHALL REFLECT A TRUE, CORRECT AND COMPLETE PRESENTATION, IN ALL MATERIAL
RESPECTS (I.E., MATERIAL RESPECTS SHALL MEAN AN AMOUNT EXCEEDING TWENTY THOUSAND
DOLLARS ($20,000) IN THE AGGREGATE), OF THE ASSETS AND LIABILITIES RELATING TO
BORROWER AND THE PROPERTY AS OF THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION,
THE AMOUNT OF REAL PROPERTY TAXES AND REAL PROPERTY TAX APPEAL CONSEQUENCES
(INCLUDING, WITHOUT LIMITATION, ALL RELATED REASONABLY AND ACTUALLY INCURRED
LEGAL FEES, PENALTIES, INTEREST AND OTHER DIRECTLY RELATED REASONABLY AND
ACTUALLY INCURRED THIRD-PARTY COSTS, WHICH AMOUNTS SHALL NOT EXCEED, IN THE
AGGREGATE, ONE MILLION THIRTY THOUSAND NINE HUNDRED DOLLARS ($1,030,900)
RESPECTING THE PROPERTY WHICH HAVE ACCRUED OR BECOME PAYABLE AS OF THE CLOSING
DATE.


 


(N)                                 BORROWER AND GUARANTOR ARE REPRESENTED BY
LEGAL COUNSEL OF THEIR CHOICE, ARE FULLY AWARE OF THE TERMS CONTAINED IN THIS
AGREEMENT, AND HAVE VOLUNTARILY AND WITHOUT COERCION OR DURESS ENTERED INTO THIS
AGREEMENT AND THE DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT.

 

19

--------------------------------------------------------------------------------


 


(O)                                 NEITHER BORROWER NOR GUARANTOR SHALL AT ANY
TIME SOLICIT, DIRECTLY OR INDIRECTLY, ANY PERSON OR PERSONS EMPLOYED AT THE
PROPERTY FOR A PERIOD OF FIVE (5) YEARS AFTER THE CLOSING DATE; PROVIDED,
HOWEVER, THAT IF A SALE OR REFINANCING OF THE INNISBROOK REAL PROPERTY IS BEING
MARKETED OR PENDING AT THE EXPIRATION OF THAT PERIOD, THE FIVE (5) YEAR PERIOD
SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL ONE (1) YEAR.


 


(P)                                 AFTER GIVING EFFECT TO THE BORROWER RELEASE
AND THE RESORT MANAGER RELEASE AND EXCLUDING ANY POTENTIAL LIABILITY ARISING
FROM THE LAWSUITS, THE TRANSFERS OF THE PROPERTY AND THE GTA-STOCK INTERESTS TO
GTA-IB AND THE ASSUMPTION OF LIABILITIES BY GTA-IB WILL NOT RENDER BORROWER
INSOLVENT.


 


(Q)                                 BORROWER HAS MADE ADEQUATE PROVISION FOR THE
PAYMENT OF ALL LIABILITIES OF BORROWER (INCLUDING, WITHOUT LIMITATION, THE
LIABILITIES OF BORROWER TO RESORT MANAGER) OTHER THAN ITS LIABILITIES TO LENDER
AND THOSE LIABILITIES TO BE ASSUMED BY GTA-IB PURSUANT TO THE TERMS OF THIS
AGREEMENT.


 


(R)                                    NEITHER BORROWER NOR GUARANTOR HAVE
ENTERED INTO THIS TRANSACTION TO PROVIDE PREFERENTIAL TREATMENT TO LENDER,
GTA-IB OR ANY OTHER CREDITOR OF BORROWER OR GUARANTOR IN ANTICIPATION OF SEEKING
RELIEF UNDER THE BANKRUPTCY CODE, AS AMENDED.


 


(S)                                  THE ONLY INDIVIDUALS EMPLOYED BY BORROWER
AND CONDO OWNER AND THEIR AFFILIATES WITH RESPECT TO THE PROPERTY (INCLUDING THE
OFFICERS OF BORROWER AND CONDO OWNER AND THOSE INDIVIDUALS ON LEAVE OF ABSENCE
OR LAYOFF STATUS) ARE THOSE LISTED ON SCHEDULE 6.1(S) ATTACHED HERETO (THE
“EMPLOYEES”).


 


(T)                                    OTHER THAN THOSE RIGHTS AND BENEFITS
LISTED ON SCHEDULE 1.1(R), THERE ARE NO OTHER CONTRACTUAL, REAL PROPERTY OR
OTHER RIGHTS OR BENEFITS OF BORROWER OR GUARANTOR OR THEIR RESPECTIVE AFFILIATES
THAT EXIST IN ANY FORM RESPECTING PARCELS J-1, J-2 OR K.  OTHER THAN THOSE
CONSENTS AND NOTICES LISTED ON SCHEDULE 6.1(T)-1, THERE ARE NO CONSENTS OR
NOTICES (DEFINED BELOW) REQUIRED TO BE EXECUTED OR DELIVERED IN CONNECTION WITH
AN ASSIGNMENT OF ANY PROPERTY TO GTA-IB.  OTHER THAN THOSE AGREEMENTS AND
CONTRACTS SET FORTH IN SCHEDULE 6.1(T)-2, THERE ARE NO OTHER AGREEMENTS OR
CONTRACTS OR UNDERSTANDINGS, WRITTEN OR OTHERWISE, RELATING TO THE SALE OF
PARCELS J-1, J-2 AND K BY BORROWER (THE “PARCEL J AND K CONTRACTS”).  FOR THE
PURPOSES OF THIS PARAGRAPH, “CONSENTS AND NOTICES” SHALL MEAN THOSE CONSENTS AND
NOTICES REQUIRED UNDER THOSE CERTAIN CONTRACTS, AGREEMENTS OR UNDERSTANDINGS,
EXCEPTING THOSE CONTRACTS, AGREEMENTS OR UNDERSTANDINGS WHICH:  (I) SHALL HAVE A
COMMERCIAL VALUE OR COST OF LESS THAN TEN THOUSAND DOLLARS ($10,000)
INDIVIDUALLY, PROVIDED THAT THE COLLECTIVE COMMERCIAL VALUE OR COST OF ALL SUCH
CONTRACTS, AGREEMENTS AND UNDERSTANDINGS MEETING THE AFORESAID MONETARY
CRITERION SHALL NOT EXCEED FIFTY THOUSAND DOLLARS ($50,000) IN THE AGGREGATE; OR
(II) MAY BE TERMINATED AT ANY TIME WITH NO COST OR PENALTY; OR (III) HAVE A TERM
OF LESS THAN THIRTY (30) DAYS AND MAY BE CANCELLED WITHOUT COST OR PENALTY AT
THE EXPIRATION OF THAT PERIOD.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
SECTION 6.1(T), IN NO EVENT SHALL BORROWER HAVE ANY LIABILITY WITH RESPECT TO
ANY CONTRACT OR OBLIGATION WHICH REQUIRES A CONSENT OR NOTICE IF GTA-IB DOES NOT
TERMINATE OR ATTEMPT TO TERMINATE SUCH CONTRACT OR OBLIGATION.


 


(U)                                 ALL AMOUNTS REQUIRED TO BE FUNDED TO THE
RETIREMENT ACCOUNTS RELATING TO THE TARGETED EMPLOYEES AND OTHER EMPLOYEES (THE
“RETIREMENT ACCOUNTS”) ARE FULLY FUNDED

 

20

--------------------------------------------------------------------------------


 


AND NO RETIREMENT ACCOUNT OR AMOUNT CONTAINED THERE HAS BEEN PLEDGED, ENCUMBERED
OR HYPOTHECATED.


 


(V)                                 ANY PARCEL F CONTRACT DELIVERED TO GTA-IB ON
OR PRIOR TO THE CLOSING DATE, (TOGETHER WITH TRUE, CORRECT AND COMPLETE COPIES
OF ALL ATTACHMENTS THERETO) IS (1) A TRUE, CORRECT AND COMPLETE ORIGINAL
THEREOF, ENFORCEABLE AGAINST THE PARTIES THERETO, AND (2) NO SIDE LETTERS OR
OTHER MODIFICATIONS THERETO EXIST.


 


(W)                               THERE IS NO ACTION, SUIT OR PROCEEDING, OR ANY
GOVERNMENTAL INVESTIGATION OR ANY ARBITRATION, IN EACH CASE PENDING OR, TO THE
KNOWLEDGE OF BORROWER, THREATENED AGAINST BORROWER, GH SECURITIES OR THE
PROPERTY BEFORE ANY GOVERNMENTAL OR ADMINISTRATIVE BODY, AGENCY OR OFFICIAL
WHICH IF ADVERSELY DETERMINED WOULD AFFECT THE USE AND OPERATION OF THE PROPERTY
OR THE BUSINESS, FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF BORROWER, GH
SECURITIES OR THE PROPERTY EXCEPT FOR THE KLOSTERMAN LITIGATION OR AS SET FORTH
ON SCHEDULE 6.1(W) HEREOF.  IN ADDITION, NONE OF BORROWER, GUARANTOR, GH
SECURITIES, GH MANAGEMENT OR THE CONDO OWNER, NOR THEIR RESPECTIVE
AFFILIATES, ARE AWARE OF ANY RIGHT TO COMMENCE, HAVE COMMENCED, OR INTEND TO
COMMENCE ANY LEGAL ACTION, ADMINISTRATIVE PROCEEDING, ARBITRATION, OR
MEDIATION BEFORE ANY GOVERNMENTAL OR ADMINISTRATIVE BODY, AGENCY OR OFFICIAL IN
ANY WAY RELATING TO THE PROPERTY OR THE BUSINESS, FINANCIAL CONDITION OR RESULTS
OF OPERATIONS OF THE PROPERTY, EXCEPT FOR THE KLOSTERMAN LITIGATION OR AS SET
FORTH ON SCHEDULE 6.1(W) HEREOF (ALL SUCH MATTERS LISTED ON SCHEDULE 6.1(W) ARE
COLLECTIVELY THE “LITIGATION”). ANY FUTURE LEGAL ACTIONS, ADMINISTRATIVE
PROCEEDINGS, ARBITRATIONS, OR MEDIATIONS COMMENCED BY SUCH PARTIES IN ANY WAY
RELATING TO THE PROPERTY OR THE BUSINESS, FINANCIAL CONDITION OR RESULTS OF
OPERATIONS OF THE PROPERTY SHALL BE REFERRED TO AS THE “FUTURE LITIGATION.” 
BORROWER HAS DELIVERED TRUE, CORRECT AND COMPLETE COPIES OF ALL EXISTING
PLEADINGS, COURT DOCUMENTS, DEPOSITION TRANSCRIPTS, LEGAL MEMORANDA AND
SETTLEMENT PROPOSALS IN RESPECT OF THE LAWSUITS, THE KLOSTERMAN LITIGATION AND
THE LITIGATION TO GTA-IB AND ITS COUNSEL, UNLESS SUCH DELIVERY WOULD WAIVE
ATTORNEY-CLIENT PRIVILEGE (AND BORROWER HAS INFORMED GTA-IB AND ITS COUNSEL IN
WRITING WHEN IT HAS ASSERTED SUCH ATTORNEY-CLIENT PRIVILEGE).


 


(X)                                   BORROWER IS NOT AWARE OF ANY PAYMENTS IN
THE NATURE OF TERMINATION PAYMENTS WHICH BORROWER HAS NOT DISCLOSED IN WRITING
TO LENDER, AND SUCH WRITING SHALL MAKE SPECIFIC REFERENCE TO THIS AGREEMENT.


 


(Y)                                 THE CURRENT TROON AGREEMENT (I) IS THE ONLY
AGREEMENT RELATING TO THE MANAGEMENT AND/OR OPERATION OF THE INNISBROOK GOLF
COURSES, OTHER THAN THE TROON MANAGEMENT AGREEMENT, (II) HAS NOT BEEN MODIFIED
OR AMENDED, AND (III) HAS NOT BEEN EXTENDED OR RENEWED BY BORROWER, EXCEPT
INSOFAR AS IT IS CURRENTLY BEING EXTENDED ON A MONTH TO MONTH BASIS.


 


(Z)                                   NEITHER BORROWER NOR RESORT MANAGER HAS,
SINCE JANUARY 1, 2001, APPLIED ANY REVENUES, ASSETS AND/OR CREDIT CAPACITIES OF
THE RESORT PROPERTY OTHER THAN TO COSTS, EXPENSES AND IMPROVEMENTS SPECIFICALLY
RELATING TO THE RESORT PROPERTY.


 


(AA)                            AS OF THE EFFECTIVE DATE, SCHEDULE 6.1(AA)-1
ATTACHED HERETO IS A TRUE, CORRECT AND COMPLETE DESCRIPTION OF THE JOB TITLES,
EMPLOYMENT DATES AND AGGREGATE ANNUAL CASH COMPENSATION (ALL SUCH INFORMATION
SHALL BE ACCURATE AS OF THE EFFECTIVE DATE) FOR EACH OF THE EMPLOYEES.  AS OF
THE EFFECTIVE DATE, EXCEPT AS SPECIFICALLY SET FORTH ON SCHEDULE 6.1(AA)-1

 

21

--------------------------------------------------------------------------------


 


ATTACHED HERETO, (A) BORROWER DOES NOT HAVE ANY OUTSTANDING LOAN FROM OR TO ANY
AFFILIATE, OR ANY AGENT OR EMPLOYEE, AND (B) NO MATERIAL REPRESENTATIONS,
WARRANTIES OR COVENANTS HAVE BEEN MADE TO, OR AGREEMENTS HAVE BEEN REACHED WITH,
ANY EMPLOYEE IN MATERIAL VARIANCE WITH THE PROVISIONS OF THE EMPLOYEE MANUAL
WITH RESPECT TO THEIR EMPLOYMENT, COMPENSATION OR BENEFITS.  NO EMPLOYEE HAS
GIVEN WRITTEN NOTICE AS OF THE EFFECTIVE DATE OF THEIR PLANS TO TERMINATE
EMPLOYMENT WITH BORROWER DURING THE TWELVE (12) MONTHS SUBSEQUENT TO THE
EFFECTIVE DATE.  SCHEDULE 6.1(AA)-2 ATTACHED HERETO SETS FORTH A LIST OF EACH
EMPLOYEE WHO HAS A MANAGEMENT, EMPLOYMENT OR BONUS CONTRACT, OR CONTRACT FOR
PERSONAL SERVICES WITH BORROWER.


 


(BB)                          SCHEDULE 6.1(BB) ATTACHED HERETO CONTAINS A TRUE,
CORRECT AND COMPLETE LIST OF ALL EMPLOYEE BENEFIT, BONUS, AUTO ALLOWANCE,
CONSULTING, CHANGE IN CONTROL, FRINGE BENEFIT PLANS AND COLLECTIVE BARGAINING,
EMPLOYMENT OR SEVERANCE AGREEMENTS OR OTHER SIMILAR ARRANGEMENTS, WHETHER OR NOT
SUBJECT TO ERISA (INCLUDING ANY FUNDING MECHANISM THEREFOR NOW IN EFFECT OR
REQUIRED IN THE FUTURE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR OTHERWISE), WHETHER FORMAL OR INFORMAL, ORAL OR WRITTEN, LEGALLY
BINDING OR NOT, UNDER WHICH ANY EMPLOYEE OR OTHER EMPLOYEE HAS ANY PRESENT OR
FUTURE RIGHT TO BENEFITS SPONSORED OR MAINTAINED BY BORROWER OR TO WHICH
BORROWER IS A PARTY, IS REQUIRED TO MAKE ANY CONTRIBUTION, OR BY WHICH ANY OF
THEM IS BOUND, OR WITH RESPECT TO WHICH ANY OF THEM HAS ANY LIABILITY OR
OBLIGATION, INCLUDING, WITHOUT LIMITATION, (I) ANY PROFIT-SHARING, DEFERRED
COMPENSATION, BONUS, STOCK OPTION, STOCK PURCHASE, OR OTHER EQUITY-BASED
COMPENSATION, PENSION, RETAINER, CONSULTING, RETIREMENT, SEVERANCE, PLANT
CLOSING, LOAN OR LOAN GUARANTEE, CHANGE IN CONTROL, WELFARE OR INCENTIVE PLAN,
AGREEMENT OR ARRANGEMENT, (II) ANY PLAN, AGREEMENT OR ARRANGEMENT PROVIDING FOR
“FRINGE BENEFITS” OR PERQUISITES TO ANY EMPLOYEE OR OTHER EMPLOYEE OFFICERS,
DIRECTORS OR AGENTS, INCLUDING, WITHOUT LIMITATION, BENEFITS RELATING TO
AUTOMOBILES, CLUBS, VACATION, CHILD CARE, PARENTING, SABBATICAL, SICK LEAVE,
MEDICAL, DENTAL, HOSPITALIZATION, LIFE INSURANCE AND OTHER TYPES OF INSURANCE,
(III) ANY WRITTEN EMPLOYMENT AGREEMENT, OR (IV) ANY OTHER “EMPLOYEE BENEFIT
PLAN” (WITHIN THE MEANING OF SECTIONS 3(3) AND 3(37) OF ERISA, INCLUDING,
WITHOUT LIMITATION, MULTIEMPLOYER PLANS) (EACH, A “GHR EMPLOYEE PLAN,” AND
COLLECTIVELY, THE “GHR EMPLOYEE PLANS”).  THERE HAS BEEN NO AMENDMENT TO THE GHR
EMPLOYEE PLANS SINCE JANUARY 1, 2001, WHICH IS THE DATE ON WHICH BORROWER
DELIVERED COPIES OF THE GHR EMPLOYEE PLANS TO GTA-IB. OTHER THAN THOSE RIGHTS
AND OBLIGATIONS CONTAINED IN THE GHR EMPLOYEE PLANS AS OF THE CLOSING DATE,
NOTWITHSTANDING ANYTHING TO THE CONTRARY, NOTHING IN THIS AGREEMENT OR OTHERWISE
SHALL CREATE ANY ADDITIONAL RIGHTS (OR EXPAND ANY EXISTING RIGHTS) OF ANY PERSON
OR BENEFICIARY IN CONNECTION WITH THE GHR EMPLOYEE PLANS.


 


(CC)                            BORROWER HAS MADE AVAILABLE TO LENDER TRUE,
CORRECT AND COMPLETE COPIES OF (I) ALL MATERIAL DOCUMENTS AND EXISTING WRITTEN
SUMMARY PLAN DESCRIPTIONS (AND WRITTEN DESCRIPTIONS OF ANY ORAL GHR EMPLOYEE
PLANS) WITH RESPECT TO THE PLANS, AGREEMENTS AND ARRANGEMENTS LISTED ON
SCHEDULE 6.1(CC), (II) EACH TRUST AGREEMENT, ANNUITY OR INSURANCE CONTRACT, OR
OTHER FUNDING INSTRUMENT, IF ANY, PERTAINING TO EACH GHR EMPLOYEE PLAN,
(III) THE MOST RECENT ANNUAL REPORT (IRS FORM 5500 SERIES), INCLUDING ALL
SCHEDULES TO SUCH REPORTS, IF APPLICABLE, FILED WITH RESPECT TO EACH GHR
EMPLOYEE PLAN FOR WHICH SUCH A FILING IS REQUIRED, (IV) THE MOST RECENT
DETERMINATION LETTER, IF APPLICABLE, AND (V) THE MOST RECENT PLAN AUDITS,
FINANCIAL STATEMENTS, AND ACCOUNTANT’S OPINION (WITH FOOTNOTES) FOR EACH GHR
EMPLOYEE PLAN.


 


(DD)                          WITH RESPECT TO EACH CURRENT GHR EMPLOYEE PLAN
MAINTAINED, OR CONTRIBUTED TO BY ANY ENTITY WHICH EITHER IS CURRENTLY OR WAS
PREVIOUSLY UNDER COMMON CONTROL

 

22

--------------------------------------------------------------------------------


 


WITH ANY BORROWER AS DETERMINED UNDER SECTION 414 OF THE CODE OR SECTION 3(5) OF
ERISA, TO BORROWER’S KNOWLEDGE, NO EVENT HAS OCCURRED AND NO CONDITION EXISTS
THAT AFTER THE EFFECTIVE DATE COULD REASONABLY SUBJECT GTA-IB OR LENDER,
DIRECTLY OR INDIRECTLY, BY REASON OF THEIR AFFILIATION WITH ANY MEMBER OF THEIR
CONTROLLED GROUP TO ANY TAX, FINE, LIEN, PENALTY OR OTHER LIABILITY (INCLUDING
LIABILITY UNDER ANY INDEMNIFICATION AGREEMENT) UNDER APPLICABLE LAWS, RULES AND
REGULATIONS IMPOSED BY ERISA.


 


(EE)                            TO BORROWER’S KNOWLEDGE, (A) ALL MATERIAL
CONTRIBUTIONS AND MATERIAL PAYMENTS TO OR WITH RESPECT TO EACH GHR EMPLOYEE PLAN
HAVE BEEN TIMELY MADE, AND (B) BORROWER MADE ADEQUATE PROVISION FOR RESERVES TO
SATISFY ALL CONTRIBUTIONS AND PAYMENTS THAT HAVE NOT BEEN MADE BECAUSE THEY ARE
NOT YET DUE UNDER THE TERMS OF SUCH GHR EMPLOYEE PLAN OR RELATED ARRANGEMENT,
DOCUMENT OR APPLICABLE LAW.


 


(FF)                                TO BORROWER’S KNOWLEDGE, NO GHR EMPLOYEE
PLAN PROVIDES FOR ANY ACCELERATED PAYMENTS, DEEMED SATISFACTION OF GOALS OR
CONDITIONS, NEW OR INCREASED BENEFITS, FORGIVENESS OR MODIFICATION OF LOANS OR
VESTING CONDITIONED IN WHOLE OR IN PART UPON A CHANGE IN CONTROL OF BORROWER, OR
OTHERWISE AS A RESULT OF THE EXECUTION OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


(GG)                          NO AGREEMENT, COMMITMENT OR OBLIGATION EXISTS TO
INCREASE ANY BENEFITS UNDER ANY GHR EMPLOYEE PLAN OR TO ADOPT ANY NEW GHR
EMPLOYEE PLAN.


 


(HH)                          NO GHR EMPLOYEE PLAN SHALL HAVE ANY UNFUNDED
ACCRUED BENEFITS THAT ARE NOT FULLY REFLECTED IN THE CLOSING DATE BALANCE SHEET
(INCLUDING, WITHOUT LIMITATION, ANY ACCRUALS OR RESERVES OR OTHER PROVISIONS FOR
ANY LIABILITIES THAT MAY BE TRIGGERED UPON ANY CHANGE IN CONTROL OF BORROWER)
AND, TO BORROWER’S KNOWLEDGE, NO “REPORTABLE EVENT” (AS SUCH TERM IS DEFINED IN
ERISA SECTION 4043) OR “ACCUMULATED FUNDING DEFICIENCY” (AS SUCH TERM IS DEFINED
IN ERISA SECTION 302 AND CODE SECTION 412 (WHETHER OR NOT WAIVED)) HAS OCCURRED
WITH RESPECT TO ANY GHR EMPLOYEE PLAN.


 


(II)                                  GH SECURITIES (I) IS A DULY ORGANIZED AND
VALIDLY EXISTING CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
FLORIDA, (II) IS DULY QUALIFIED AS A FOREIGN ENTITY IN EACH OTHER JURISDICTION
IN WHICH ITS BUSINESS IS CONDUCTED, IF ANY, (III) HAS THE REQUISITE ENTITY POWER
AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED.  GUARANTOR HAS
FULL RIGHT, TITLE AND INTEREST IN AND TO THE GH SECURITIES STOCK INTERESTS AND
HAS NOT TRANSFERRED PLEDGED OR HYPOTHECATED THE GH SECURITIES STOCK INTERESTS. 
GUARANTOR HAS THE REQUISITE ENTITY POWER TO EXECUTE AND DELIVER, AND PERFORM ITS
OBLIGATIONS HEREUNDER.  THE GH SECURITIES STOCK INTERESTS CONSTITUTE 100% OF THE
CAPITAL STOCK OF GH SECURITIES, AND THERE ARE NO OUTSTANDING OPTIONS TO
PURCHASE, OR SECURITIES CONVERTIBLE INTO, EQUITY INTERESTS IN GH SECURITIES, NOR
ANY OBLIGATION TO ISSUE ANY OF THE FOREGOING.  DELIVERY OF THE GH SECURITIES
STOCK INTEREST TRANSFER DOCUMENTS WILL TRANSFER TO GTA-IB GOOD AND VALID TITLE
TO THE GH SECURITIES STOCK INTERESTS, FREE AND CLEAR OF ALL LIENS AND
ENCUMBRANCES, EXCEPT AS CREATED BY THIS AGREEMENT.  AS OF THE CLOSING DATE,
BORROWER, GUARANTOR AND GH SECURITIES, AS APPLICABLE, SHALL HAVE TIMELY FILED
ALL REQUIRED FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION (AND SHALL HAVE
AGREED TO FILE ALL SUBSEQUENT REQUIRED FILINGS WITH THE SECURITIES AND EXCHANGE
COMMISSION OR NASD, AS APPLICABLE, RESPECTING ANY PERIOD PRIOR TO THE CLOSING
DATE), INCLUDING THE NOTICE TO BE PROVIDED TO THE

 

23

--------------------------------------------------------------------------------


 


NASD WHICH LENDER SHALL PROVIDE TO BORROWER, OR ITS AFFILIATES, FOR BORROWER, OR
ITS AFFILIATES, TO PROVIDE TO THE NASD;


 


(JJ)                                  OTHER THAN THOSE RIGHTS AND BENEFITS
LISTED ON SCHEDULE 1.1(S)-2, THERE ARE NO OTHER CONTRACTUAL, REAL PROPERTY OR
OTHER RIGHTS OR BENEFITS OF BORROWER OR GUARANTOR, OR THEIR RESPECTIVE
AFFILIATES, THAT EXIST IN ANY FORM RESPECTING THE PINELLAS COUNTY LAND. OTHER
THAN THOSE CONSENTS AND NOTICES LISTED ON SCHEDULE 6.1(JJ)-1, THERE ARE NO
CONSENTS OR NOTICES REQUIRED TO BE EXECUTED OR DELIVERED IN CONNECTION WITH AN
ASSIGNMENT OF ANY PINELLAS COUNTY RIGHTS TO GTA-IB.  OTHER THAN THOSE AGREEMENTS
AND CONTRACTS SET FORTH IN SCHEDULE 6.1(JJ)-2, THERE ARE NO OTHER AGREEMENTS OR
CONTRACTS OR UNDERSTANDINGS, WRITTEN OR OTHERWISE, RELATING TO THE PINELLAS
COUNTY RIGHTS (THE “PINELLAS COUNTY CONTRACTS”).  OTHER THAN THOSE RIGHTS AND
BENEFITS LISTED ON SCHEDULE 1.1(T)-2, THERE ARE NO OTHER CONTRACTUAL, REAL
PROPERTY OR OTHER RIGHTS OR BENEFITS OF BORROWER OR GUARANTOR, OR THEIR
RESPECTIVE AFFILIATES, THAT EXIST IN ANY FORM RESPECTING THE WALL SPRINGS LAND.
OTHER THAN THOSE CONSENTS AND NOTICES LISTED ON SCHEDULE 6.1(JJ)-3, THERE ARE NO
CONSENTS OR NOTICES REQUIRED TO BE EXECUTED OR DELIVERED IN CONNECTION WITH AN
ASSIGNMENT OF ANY WALL SPRINGS RIGHTS TO GTA-IB.  OTHER THAN THOSE AGREEMENTS
AND CONTRACTS SET FORTH IN SCHEDULE 6.1(JJ)-4, THERE ARE NO OTHER AGREEMENTS OR
CONTRACTS OR UNDERSTANDINGS, WRITTEN OR OTHERWISE, RELATING TO THE WALL SPRINGS
RIGHTS (THE “WALL SPRINGS CONTRACTS”).


 


(KK)                            NONE OF BORROWER, GUARANTOR, GH MANAGEMENT OR
CONDO OWNER, OR THEIR RESPECTIVE AFFILIATES, HAVE MADE OR ENTERED INTO ANY
AGREEMENTS, SIDE LETTERS OR UNDERSTANDINGS, WRITTEN OR OTHERWISE, THAT CONFLICT
WITH, RESULT IN A BREACH OF, OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR
BOTH) A DEFAULT UNDER THIS AGREEMENT, THE DEFENSE AND ESCROW AGREEMENT OR THAT
CERTAIN OPERATIONAL BENEFITS AGREEMENT WHICH BORROWER, GUARANTOR, GTA-IB AND
LENDER INTEND TO ENTER INTO CONCURRENTLY WITH THE EXECUTION OF THIS AGREEMENT,
PROVIDING THAT IT SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO SUCH PARTIES
(“OPERATIONAL BENEFITS AGREEMENT”).


 


(LL)                                  OTHER THAN THE PROPERTY, THERE EXISTS NO
OTHER RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL REAL OR PERSONAL PROPERTY
OR CONTRACTS OR OTHER RIGHTS OR BENEFITS OF BORROWER, GUARANTOR, GH MANAGEMENT,
CONDO OWNER, OR THEIR RESPECTIVE AFFILIATES, IN ANY WAY RELATING TO THE
PROPERTY, OR ITS OPERATION OR USE.


 


(MM)                      EACH OF THE EQUIPMENT LEASES, THE REAL PROPERTY
LEASES, THE CONTRACTS, THE PLANS AND SPECIFICATIONS, THE WARRANTIES AND
GUARANTIES AND THE INSURANCE POLICIES, PERMITS, PARCEL J AND K CONTRACTS,
PINELLAS COUNTY CONTRACTS AND WALL SPRINGS CONTRACTS DELIVERED TO GTA-IB IN
CONNECTION WITH THIS AGREEMENT, ARE TRUE, CORRECT AND COMPLETE COPIES OF SUCH
DOCUMENTS.


 


6.2.                              GTA-IB REPRESENTATIONS.  GTA-IB REPRESENTS,
WARRANTS, ACKNOWLEDGES, AND AGREES WITH BORROWER THAT AS OF THE EFFECTIVE DATE:


 


(A)                                  GTA-IB (I) IS A DULY ORGANIZED AND VALIDLY
EXISTING LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF ITS FORMATION, (II) IS DULY QUALIFIED AS A FOREIGN ENTITY IN EACH
JURISDICTION, IF ANY, IN WHICH THE NATURE OF ITS BUSINESS, OR THE LOCATION OF
THE PROPERTY MAKES SUCH QUALIFICATION NECESSARY OR DESIRABLE, (III) HAS THE
REQUISITE ENTITY POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW BEING
CONDUCTED, AND (IV) HAS THE REQUISITE ENTITY POWER TO EXECUTE AND DELIVER, AND
PERFORM ITS OBLIGATIONS HEREUNDER.

 

24

--------------------------------------------------------------------------------


 


(B)                                 THE EXECUTION AND DELIVERY BY GTA-IB OF THIS
AGREEMENT AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER (I) HAVE BEEN DULY
AUTHORIZED BY ALL REQUISITE ENTITY ACTION ON THE PART OF GTA-IB, (II) WILL NOT
VIOLATE ANY PROVISION OF ANY APPLICABLE LEGAL REQUIREMENTS, ANY ORDER, WRIT,
DECREE, INJUNCTION OR DEMAND OF ANY COURT OR OTHER APPLICABLE GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER GTA-IB OR THE PROPERTY, ANY ORGANIZATIONAL
DOCUMENT OF GTA-IB OR ANY INDENTURE OR AGREEMENT OR OTHER INSTRUMENT TO WHICH
GTA-IB, OR BY WHICH GTA-IB IS BOUND, (III) WILL NOT BE IN CONFLICT WITH, RESULT
IN A BREACH OF, OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A
DEFAULT UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN OF ANY NATURE
WHATSOEVER UPON ANY OF THE PROPERTY OR ASSETS OF GTA-IB PURSUANT TO ANY
INDENTURE OR AGREEMENT OR INSTRUMENT, AND (IV) HAS BEEN DULY EXECUTED AND
DELIVERED BY GTA-IB.  THE AGREEMENT IS ENFORCEABLE AGAINST GTA-IB ACCORDING TO
ITS TERMS.  EXCEPT FOR THOSE OBTAINED OR FILED ON OR PRIOR TO THE DATE HEREOF,
GTA-IB IS NOT REQUIRED TO OBTAIN ANY CONSENT, APPROVAL OR AUTHORIZATION FROM, OR
TO FILE ANY DECLARATION OR STATEMENT WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER
AGENCY IN CONNECTION WITH OR AS A CONDITION TO THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS AGREEMENT.


 


(C)                                  LENDER IS THE OWNER AND TITLE HOLDER OF THE
LOAN, THE NOTE, THE MORTGAGE, THE GUARANTY AND THE OTHER LOAN DOCUMENTS.


 


6.3.                              DEFINITION OF KNOWLEDGE.  FOR THE PURPOSES OF
THIS AGREEMENT, THE PHRASE “TO BORROWER’S KNOWLEDGE” AND PHRASES AND TERMS OF
SIMILAR IMPORT SHALL BE LIMITED TO THE ACTUAL KNOWLEDGE OF KEITH WILT, MERRICK
R. KLEEMAN AND ROBERT GEIMER.


 


6.4.                              SURVIVAL.  ALL OF BORROWER’S AND GTA-IB’S
REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT SHALL BE DEEMED GIVEN AS OF THE
EFFECTIVE DATE, AND SHALL BE DEEMED TO HAVE BEEN REMADE AS OF THE CLOSING DATE. 
ALL OF THE AFORESAID REPRESENTATIONS AND WARRANTIES SHALL SURVIVE THE CLOSING
DATE FOR A PERIOD OF ONE YEAR THEREFROM, AND ANY AND ALL CLAIMS FOR
INDEMNIFICATION RESULTING FROM ANY MISREPRESENTATION OR BREACH OF SUCH
REPRESENTATIONS OR WARRANTIES SHALL BE DEEMED TO HAVE BEEN WAIVED UNLESS THE
PARTY MAKING SUCH CLAIM DELIVERS WRITTEN NOTICE THEREOF TO THE OTHER PARTY
WITHIN SUCH ONE-YEAR PERIOD; PROVIDED, HOWEVER THAT THE REPRESENTATION AND
WARRANTY RESPECTING REAL PROPERTY TAX MATTERS IN APPEAL AS OF THE CLOSING DATE
AND SET FORTH IN SECTION 6.1(M) ABOVE SHALL SURVIVE THE CLOSING DATE WITHOUT
LIMITATION.


 


ARTICLE VII


 


COVENANTS


 


7.1.                              NO DEFENSES, ETC.  BORROWER FOR ITSELF AND ITS
RESPECTIVE SUCCESSORS AND ASSIGNS, AND BY ITS EXECUTION HEREOF, HEREBY
ACKNOWLEDGES, ADMITS AND AGREES THAT, AS OF THE EFFECTIVE DATE, THERE ARE NO
DEFENSES, COUNTERCLAIMS OR OFFSETS RELATING TO THEIR RESPECTIVE OBLIGATIONS
UNDER OR IN RESPECT OF THE LOAN DOCUMENTS OR TO THE ENFORCEMENT OR EXERCISE BY
LENDER OF ANY OF ITS RIGHTS, POWERS OR REMEDIES UNDER OR IN RESPECT OF THE LOAN
DOCUMENTS.


 


7.2.                              BALANCE SHEET.


 


(A)                                  ON THE CLOSING DATE, BORROWER SHALL DELIVER
TO GTA-IB A BALANCE SHEET OF BORROWER TO BE DATED AS OF THE CLOSING DATE, AND
WHICH SHALL HAVE BEEN APPROVED IN WRITING BY

 

25

--------------------------------------------------------------------------------


 


GTA-IB IN ITS SOLE DISCRETION, (AND ATTACHED TO THIS AGREEMENT AS
SCHEDULE 7.2(A)) REFLECTING, IN ALL MATERIAL RESPECTS (I.E., MATERIAL RESPECTS
SHALL MEAN AN AMOUNT EXCEEDING TWENTY THOUSAND DOLLARS ($20,000) IN THE
AGGREGATE), THE ASSETS AND LIABILITIES OF BORROWER RELATED TO THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, ALL REAL PROPERTY TAXES AND REAL PROPERTY TAX
APPEAL CONSEQUENCES (INCLUDING, WITHOUT LIMITATION, ALL RELATED REASONABLY AND
ACTUALLY INCURRED LEGAL FEES) THAT HAVE ACCRUED OR BECOME PAYABLE WITH RESPECT
TO THE PERIOD PRIOR TO THE CLOSING DATE, AND WHICH CONTAINS DETAILED SCHEDULES
OF THE LINE ITEMS SHOWN THEREON AS OF THE CLOSING DATE (TOGETHER WITH ALL
FOOTNOTES AND SCHEDULES THERETO, AS APPROVED IN WRITING BY GTA-IB IN ITS SOLE
DISCRETION, THE “CLOSING DATE BALANCE SHEET”).  THE CLOSING DATE BALANCE SHEET
SHALL REFLECT THE THEN CURRENT ASSETS AND LIABILITIES.  IT SHALL BE A CONDITION
OF LENDER’S OBLIGATIONS TO CONSUMMATE THE TRANSACTIONS SET FORTH IN THIS
AGREEMENT AND TO EXECUTE AND DELIVER THE CONVEYANCE DOCUMENTS THAT (I) ALL CASH
FLOW GENERATED FROM THE OPERATION OF THE PROPERTY FROM AND AFTER MAY 31, 2002
SHALL HAVE BEEN USED BY BORROWER AND RESORT MANAGER, SUBJECT TO SECTION 7.2(B)
HEREOF, FOR THE BENEFIT OF THE PROPERTY OR LENDER, (II) BORROWER SHALL DELIVER
TO LENDER ON THE CLOSING DATE THE CLOSING DATE BALANCE SHEET OF BORROWER DATED
AS OF THE CLOSING DATE WHICH (A) ACCURATELY REFLECTS, IN ALL MATERIAL RESPECTS,
THE FINANCIAL CONDITION OF THE PROPERTY AS OF THE CLOSING DATE, (B) HAS BEEN
APPROVED BY GTA-IB, IN ITS SOLE, REASONABLE DISCRETION, ON OR BEFORE THE CLOSING
DATE, AND (C) WHICH HAS BEEN COUNTERSIGNED BY AN AUTHORIZED REPRESENTATIVE OF
EACH OF THE PARTIES HERETO, (III) THE CLOSING DATE BALANCE SHEET SHALL REFLECT
THAT THE AMOUNT DUE AND PAYABLE TO RESORT MANAGER SHALL NOT EXCEED FOUR HUNDRED
THIRTY-FOUR THOUSAND DOLLARS ($434,000) (I.E., THE AMOUNT ACCRUING PRIOR TO
JANUARY 1, 2002, AND UNPAID AS OF THE CLOSING DATE) AND ANY THEN EARNED FEES AND
UNPAID AMOUNTS OWED TO THE RESORT MANAGER, (IV) THE CLOSING DATE BALANCE SHEET
SHALL STATE THAT THE THEN CURRENT AMOUNT OWED BY BORROWER TO RESORT MANAGER
PURSUANT TO THAT CERTAIN AGREEMENT RE GUARANTY OF FUNDS DATED AS OF MAY 7, 1997
BETWEEN BORROWER AND RESORT MANAGER (THE “RESORT MANAGER GUARANTY”) EQUALS NO
MORE THAN TEN MILLION TWO HUNDRED SIXTY-FIVE THOUSAND DOLLARS ($10,265,000)
(WHICH SHALL INCLUDE AMOUNTS ADVANCED BY RESORT MANAGER AS DESCRIBED IN
SECTION 7.2 (B) (II)).  FURTHERMORE, IF ANY REAL PROPERTY TAXES AND/OR REAL
PROPERTY TAX APPEAL CONSEQUENCES (INCLUDING, WITHOUT LIMITATION, ALL RELATED
REASONABLY AND ACTUALLY INCURRED LEGAL FEES) RELATED TO THE PERIOD FROM
JANUARY 1, 1998 THROUGH MAY 31, 2002, INCLUSIVE, ACCRUE OR BECOME PAYABLE BEFORE
OR AFTER THE CLOSING DATE (THE “REAL PROPERTY TAXES AND CONSEQUENCES”), SUBJECT
TO THE INDEMNIFIED AMOUNT LIMITATION DESCRIBED IN SECTION 10.3(C), BORROWER AND
GUARANTOR SHALL BE JOINTLY AND SEVERALLY OBLIGATED TO PAY THE SAME AND SHALL
JOINTLY AND SEVERALLY INDEMNIFY, DEFEND AND HOLD HARMLESS EACH OF THE GTA
PARTIES, FROM AND AGAINST ANY AND ALL SUCH REAL PROPERTY TAXES AND CONSEQUENCES,
INCLUDING, WITHOUT LIMITATION, PENALTIES, FINES, INTEREST, LEGAL FEES, ETC., AND
ANY OTHER RELATED COSTS, EXPENSES (INCLUDING, WITHOUT LIMITATION, LEGAL FEES,
PENALTIES, INTEREST AND OTHER DIRECTLY RELATED REASONABLY AND ACTUALLY INCURRED
THIRD-PARTY COSTS, WHICH AMOUNTS SHALL NOT EXCEED, IN THE AGGREGATE, ONE MILLION
THIRTY THOUSAND NINE HUNDRED DOLLARS ($1,030,900) (COLLECTIVELY, THE
“INDEMNIFIED TAX AMOUNT”).


 


(B)                                 LENDER RECOGNIZES, ACKNOWLEDGES, AGREES AND
CONSENTS THAT IN ORDER FOR BORROWER TO MEET THE REQUIREMENTS OF SECTION 7.2 (A),
(I) UNTIL THE CLOSING DATE, BORROWER SHALL DIRECT AND PERMIT RESORT MANAGER TO
APPLY CASH FLOW FROM THE RESORT PROPERTY TO THE PAYMENT OF AMOUNTS THAT ARE DUE
AND OWING FROM BORROWER TO RESORT MANAGER FOR SERVICES RENDERED BY THE RESORT
MANAGER WITH RESPECT TO THE RESORT PROPERTY ONLY AND PAYABLE PURSUANT TO THE
EXPRESS TERMS OF THE MANAGEMENT CONTRACT (OTHER THAN AMOUNTS DUE RESORT MANAGER
ARISING FROM PAYMENTS BY RESORT MANAGER UNDER THE RESORT MANAGER GUARANTY) AND
(II) RESORT MANAGER SHALL,

 

26

--------------------------------------------------------------------------------


 


DURING 2002, HAVE ADVANCED ONE MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS
($1,250,000) PURSUANT TO THE RESORT MANAGER GUARANTY, WHICH AMOUNT IS REFLECTED
ON THE CLOSING DATE BALANCE SHEET AS HAVING BEEN APPLIED TO PAY A PORTION OF THE
AMOUNTS DUE AND OWING TO RESORT MANAGER.


 


(C)                                  UPON CLOSING HEREUNDER, (I) BORROWER SHALL
HAVE NO LIABILITY WITH RESPECT TO (I) ANY OBLIGATIONS ARISING ON OR AFTER THE
CLOSING DATE IN CONNECTION WITH THE OWNERSHIP AND OPERATION OF THE PROPERTY, AND
(II) THOSE LIABILITIES SET FORTH OR PROVIDED FOR ON THE CLOSING DATE BALANCE
SHEET OR OTHERWISE IN THIS AGREEMENT.  NOTHING CONTAINED IN THIS AGREEMENT OR IN
THE DEFENSE AND ESCROW AGREEMENT SHALL BE DEEMED AN ASSUMPTION BY GTA-IB OF ANY
LIABILITIES RELATING TO THE OWNERSHIP, OPERATION OR MAINTENANCE OF THE PROPERTY
PRIOR TO THE CLOSING DATE OTHER THAN WITH RESPECT TO THOSE THAT ARE EXPRESSLY
INCLUDED OR PROVIDED FOR ON THE CLOSING DATE BALANCE SHEET PURSUANT TO
SECTION 7.2(A) HEREOF OR OTHERWISE IN THIS AGREEMENT.


 


7.3.                              PROPERTY OPERATIONS.  UNTIL THE CLOSING DATE
OCCURS, BORROWER SHALL CAUSE THE RESORT MANAGER TO OPERATE THE PROPERTY IN
SUBSTANTIALLY THE MANNER AS THE PROPERTY IS BEING OPERATED AS OF THE EFFECTIVE
DATE.  IN CONNECTION THEREWITH, NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE LOAN DOCUMENTS, FROM THE EFFECTIVE DATE UNTIL THE CLOSING DATE,
BORROWER SHALL NOT BE OBLIGATED TO MAKE PAYMENTS OF PRINCIPAL AND INTEREST UNDER
THE NOTE TO LENDER, BUT INSTEAD, BORROWER SHALL HAVE THE RIGHT TO USE, AND TO
PERMIT RESORT MANAGER TO USE, (A) PROCEEDS FROM THE OPERATION OF THE RESORT
PROPERTY ONLY TO PAY THIRD-PARTY COSTS AND EXPENSES OF OPERATING THE PROPERTY IN
THE ORDINARY COURSE AND TO REDUCE THE CURRENT LIABILITIES AS DESCRIBED IN
SECTION 7.2(B) ABOVE AND (B) FOLLOWING THE DELIVERY TO LENDER OF WRITTEN NOTICE
THEREOF, MAKE CAPITAL EXPENDITURES FOR THE BENEFIT OF THE RESORT PROPERTY IN THE
ORDINARY COURSE, UTILIZING AMOUNTS IN THE CAPITAL EXPENDITURE RESERVE; PROVIDED,
HOWEVER, THAT BORROWER SHALL NOT PERMIT RESORT MANAGER TO MAKE CAPITAL
EXPENDITURES IN EXCESS OF $20,000 IN THE AGGREGATE WITHOUT GTA-IB’S PRIOR
WRITTEN CONSENT WHICH MAY BE WITHHELD OR DENIED IN GTA-IB’S SOLE DISCRETION. 
BORROWER AGREES THAT IT SHALL NOT AND IT SHALL NOT PERMIT THE RESORT MANAGER TO
ENTER INTO ANY CONTRACTS OR AGREEMENTS WITH RESPECT TO THE RESORT PROPERTY WHICH
ENTAIL EXPENDITURES BY BORROWER AND/OR THE RESORT MANAGER OF AMOUNTS IN EXCESS
OF $20,000, IN THE AGGREGATE, WITHOUT GTA-IB’S PRIOR WRITTEN CONSENT IN EACH
INSTANCE.  PROCEEDS FROM THE OPERATION OF THE PROPERTY SHALL NOT BE PAID TO
BORROWER OR ITS AFFILIATES.


 


7.4.                              AMENDMENTS OF AGREEMENTS.  BORROWER SHALL NOT,
WITHOUT GTA-IB’S PRIOR WRITTEN CONSENT IN EACH INSTANCE, AMEND OR MODIFY OR
CONSENT TO ANY AMENDMENT OR MODIFICATION OF THE DEFENSE AND ESCROW AGREEMENT,
THE TROON MANAGEMENT AGREEMENT (OR THE CURRENT TROON AGREEMENT), THE WESTIN
MANAGEMENT AGREEMENT (OR THE CURRENT WESTIN MANAGEMENT CONTRACT), OR ANY OF THE
OTHER CONTRACTS, LEASES, PERMITS, PLANS AND SPECIFICATIONS, WARRANTIES AND
GUARANTIES OR INSURANCE POLICIES; PROVIDED, HOWEVER THAT BORROWER MAY (I) AMEND
THE ORIGINAL BAYFAIR AGREEMENT, OR (II) ENTER INTO AN AGREEMENT FOR THE SALE OF
PARCEL F IN LIEU OF THE ORIGINAL BAYFAIR AGREEMENT IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.  FURTHERMORE, BORROWER MAY TERMINATE THE ORIGINAL BAYFAIR
AGREEMENT PURSUANT TO THE TERMS THEREOF AT ITS SOLE DISCRETION, AND BORROWER
SHALL PROVIDE WRITTEN NOTICE THEREOF TO GTA-IB AND ITS COUNSEL AS SOON AS
REASONABLY PRACTICABLE THEREAFTER.  BORROWER SPECIFICALLY AGREES NOT TO EXTEND
OR RENEW THE CURRENT TROON AGREEMENT (EXCEPT TO THE EXTENT THAT IT IS CURRENTLY
BEING EXTENDED ON A MONTH-TO-MONTH BASIS) AND THAT THE ACCRUED BALANCE DUE TO
TROON AS OF MAY 31, 2002 WILL NOT BE PAID WITHOUT GTA-IB’S PRIOR WRITTEN
CONSENT.

 

27

--------------------------------------------------------------------------------


 

7.5.                              Lawsuits, Klosterman Litigation, Litigation
and Future Litigation.


 


(A)                                  FROM AND AFTER THE EFFECTIVE DATE, BORROWER
SHALL PROVIDE GTA-IB AND ITS COUNSEL WITH COPIES OF ALL PLEADINGS, COURT
DOCUMENTS, DEPOSITION TRANSCRIPTS, LEGAL MEMORANDA AND SETTLEMENT PROPOSALS IN
RESPECT OF THE LAWSUITS, THE KLOSTERMAN LITIGATION, THE LITIGATION AND FUTURE
LITIGATION, TO THE EXTENT THAT TO DO SO WOULD NOT WAIVE ATTORNEY-CLIENT
PRIVILEGE (PROVIDED THAT BORROWER SHALL INFORM GTA-IB AND ITS COUNSEL IN WRITING
WHEN IT ASSERTS SUCH ATTORNEY-CLIENT PRIVILEGE), AND SHALL ASSIGN (OR CAUSE
GUARANTOR, GH MANAGEMENT, CONDO OWNER OR THEIR AFFILIATES, AS APPLICABLE, TO
ASSIGN) THE KLOSTERMAN LITIGATION INTEREST TO GTA-IB.  TO THE EXTENT THAT GTA-IB
(OR ONE OR MORE OF ITS AFFILIATES) IS SUBSTITUTED AS PLAINTIFF UNDER ANY OF THE
KLOSTERMAN LITIGATION OR LITIGATION, BORROWER, GUARANTOR, GH MANAGEMENT AND
CONDO OWNER AND THEIR RESPECTIVE AFFILIATES SHALL REASONABLY COOPERATE WITH
GTA-IB AND/OR ITS AFFILIATES AND ITS COUNSEL IN THE KLOSTERMAN LITIGATION OR THE
LITIGATION, AND PROVIDE GTA-IB AND ITS COUNSEL WITH DOCUMENTS OR INFORMATION
WHICH MAY BE REASONABLY REQUIRED BY GTA-IB TO ENABLE, OR ASSIST IN, THE
KLOSTERMAN LITIGATION OR THE LITIGATION.


 


(B)                                 BORROWER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO ENTER INTO A JOINT DEFENSE AGREEMENT WITH GTA-IB AND LENDER (“JOINT
DEFENSE AGREEMENT”) TO ALLOW GTA-IB, LENDER AND THEIR RESPECTIVE COUNSEL TO
RECEIVE ALL COPIES OF ALL PLEADINGS, COURT DOCUMENTS, DEPOSITION TRANSCRIPTS,
LEGAL MEMORANDA, SETTLEMENT PROPOSALS AND OTHER INFORMATION OR DOCUMENTATION
RELATED TO THE LAWSUITS, INCLUDING ALL SUCH PRIVILEGED INFORMATION AND
DOCUMENTATION.


 


(C)                                  ALL RIGHT, TITLE AND INTEREST IN AND TO ANY
JUDGMENTS, SETTLEMENTS, LIENS, RECOVERIES, DAMAGES, MONEYS, PROPERTY OR OTHER
VALUE RECEIVED BY BORROWER, GUARANTOR, GH MANAGEMENT OR CONDO OWNER, OR THEIR
RESPECTIVE AFFILIATES, RESULTING FROM ANY RESOLUTION, SETTLEMENT, OR DISMISSAL
OF ANY OF THE LITIGATION OR IN ANY WAY RESULTING FROM THE CLAIMS BROUGHT IN
CONNECTION WITH ANY OF THE LITIGATION OR FUTURE LITIGATION (SUCH RIGHT, TITLE
AND INTEREST, COLLECTIVELY, THE “LITIGATION INTEREST”), SHALL BE INCLUDED IN THE
DEFINITION OF NET PROCEEDS (AS DEFINED IN THE DEFENSE AND ESCROW AGREEMENT) AND
DISPERSED IN ACCORDANCE WITH THE NET PROCEEDS WATERFALL PROVIDED IN THE DEFENSE
AND ESCROW AGREEMENT.  FOR THE PURPOSES OF CLARITY UNDER THIS AGREEMENT AND THE
DEFENSE AND ESCROW AGREEMENT, THE KLOSTERMAN LITIGATION INTEREST SHALL NOT FORM
PART OF THE LITIGATION INTEREST.


 


7.6.                              POST CLOSING COOPERATION.  FROM AND AFTER THE
EFFECTIVE DATE AND THE CLOSING DATE, BORROWER AND GUARANTOR SHALL FULLY
COOPERATE WITH GTA-IB TO ASSIGN ANY OF SUCH PARTIES’ RIGHTS, TITLE AND INTEREST
IN AND TO ANY AND ALL CONTRACTS, REAL OR PERSONAL PROPERTY OR OTHER RIGHTS OR
BENEFITS RELATED TO THE PROPERTY OR THE USE AND OPERATION OF THE PROPERTY
(INCLUDING, WITHOUT LIMITATION, PERMITS, LICENSES, ETC.).


 


7.7.                              NO TRANSFER OR ASSIGNMENT.  EXCEPT AS PROVIDED
IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF SECTION 8.1,
BORROWER SHALL NOT (I) TRANSFER OR ASSIGN ANY OF ITS RIGHTS OR ASSETS,
INCLUDING, WITHOUT LIMITATION, ANY OF ITS RIGHTS IN OR TO PARCEL F OR THE
PROCEEDS OR NET PROCEEDS, OR (II) TRANSFER OR ASSIGN ANY OWNERSHIP INTEREST IN
BORROWER.

 

28

--------------------------------------------------------------------------------


 


7.8.                              INDEBTEDNESS.  BORROWER SHALL NOT DIRECTLY OR
INDIRECTLY INCUR ANY INDEBTEDNESS WITHOUT GTA-IB’S PRIOR WRITTEN APPROVAL, IN
EACH INSTANCE, WHICH GTA-IB MAY GRANT OR DENY IN ITS SOLE DISCRETION; PROVIDED,
HOWEVER, THAT BORROWER MAY:


 


(A)                                  SECURE PARCEL F WITH A MORTGAGE FOR AN
AGGREGATE AMOUNT EQUAL TO UP TO FOUR MILLION DOLLARS ($4,000,000), TO PROVIDE
FOR SETTLEMENT COSTS WITH PLAINTIFFS IN THE LAWSUITS; PROVIDED, HOWEVER, THAT IF
THE MORTGAGOR IS AFFILIATED WITH ANY BORROWER PARTIES, SUCH MORTGAGE SHALL BE
SUBORDINATED TO ANY OBLIGATION TO GTA-IB OR ANY AFFILIATE THEREOF; AND


 


(B)                                 INCUR INDEBTEDNESS SOLELY IN THE ORDINARY
COURSE OF BORROWER’S BUSINESS FOR PURPOSES OF OPERATIONS AT THE RESORT PROPERTY
ONLY SO LONG AS SUCH INDEBTEDNESS SHALL (I) NOT EXCEED FIVE HUNDRED THOUSAND
DOLLARS ($500,000) IN THE AGGREGATE, (II) SHALL BE REPAYABLE WITHIN THIRTY (30)
DAYS OF INCURRING THE SAME, AND (III) NOT BE SECURED BY ANY OF THE PROPERTY OR
ANY OF BORROWER’S ASSETS, OTHER THAN AS DESCRIBED IN (A) ABOVE (PROVIDED,
HOWEVER, THAT IF THE MORTGAGOR IS AFFILIATED WITH ANY BORROWER PARTIES, SUCH
MORTGAGE SHALL BE SUBORDINATED TO ANY OBLIGATION TO GTA-IB OR ANY AFFILIATE
THEREOF).


 

Notwithstanding anything to the contrary, Borrower shall not encumber the
Property or any of Borrower’s assets with any mortgage, lien, pledge, security
interest or any other device intended to create an interest in property as
security, (i) except as otherwise provided in this Agreement, and (ii) except
that Parcel F may be encumbered by a mortgage for the benefit of Borrower in
connection with the sale of Parcel F to a third party in accordance with this
Agreement.

 


7.9.                              AMENDMENTS.  FROM AND AFTER THE EFFECTIVE
DATE, NONE OF BORROWER, GUARANTOR, GH MANAGEMENT, CONDO OWNER, OR THEIR
RESPECTIVE AFFILIATES, SHALL AMEND, OR AGREE TO AMEND, ANY OF THE EQUIPMENT
LEASES, THE REAL PROPERTY LEASES, THE CONTRACTS, THE PLANS AND SPECIFICATIONS,
THE WARRANTIES AND GUARANTIES AND THE INSURANCE POLICIES, PERMITS, PARCEL J AND
K CONTRACTS, PINELLAS COUNTY CONTRACTS, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF
GTA-IB, AND EXCEPT THAT BORROWER MAY (I) AMEND THE ORIGINAL BAYFAIR AGREEMENT,
OR (II) ENTER INTO AN AGREEMENT FOR THE SALE OF PARCEL F IN LIEU OF THE ORIGINAL
BAYFAIR AGREEMENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND BORROWER
SHALL PROVIDE WRITTEN NOTICE THEREOF TO GTA-IB AND ITS COUNSEL AS SOON AS
REASONABLY PRACTICABLE THEREAFTER.  FURTHERMORE, BORROWER MAY TERMINATE THE
ORIGINAL BAYFAIR AGREEMENT PURSUANT TO THE TERMS THEREOF AT ITS SOLE DISCRETION,
PROVIDED THAT BORROWER SHALL PROVIDE WRITTEN NOTICE THEREOF TO GTA-IB AND ITS
COUNSEL AS SOON AS REASONABLY PRACTICABLE THEREAFTER.


 


7.10.                        OTHER AGREEMENTS. FROM AND AFTER THE EFFECTIVE
DATE, NONE OF BORROWER, GUARANTOR, GH MANAGEMENT OR CONDO OWNER, OR THEIR
RESPECTIVE AFFILIATES, SHALL MAKE OR ENTER INTO ANY AGREEMENTS, SIDE LETTERS OR
UNDERSTANDINGS, WRITTEN OR OTHERWISE, THAT CONFLICT WITH, RESULT IN A BREACH OF,
OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER THIS
AGREEMENT, THE DEFENSE AND ESCROW AGREEMENT OR THE OPERATIONAL BENEFITS
AGREEMENT.


 


7.11.                        VESTED RIGHTS. NONE OF BORROWER, GUARANTOR, GH
MANAGEMENT AND CONDO OWNER, OR THEIR AFFILIATES, SHALL IMPAIR OR IN ANY WAY
DIMINISH THE VESTED RIGHTS, INCLUDING, WITHOUT LIMITATION, GTA-IB’S LEGAL
STANDING, IF ANY, TO ENFORCE THE VESTED RIGHTS WITHOUT QUALIFICATION OR
CONDITION.  NOTWITHSTANDING THE FOREGOING, IT SHALL NOT BE CONSIDERED AN

 

29

--------------------------------------------------------------------------------


 


IMPAIRMENT OR DIMINISHMENT OF THE VESTED RIGHTS UNDER THIS AGREEMENT IF THE
FOLLOWING OCCUR: (I) IF THERE IS A FINAL, NON-APPEALABLE, JUDICIALLY IMPOSED
REDUCTION OF THE VESTED RIGHTS; OR (II) IF THE NUMBER OF RESIDENTIAL UNITS
PERMITTED TO BE DEVELOPED IN CONNECTION WITH VESTED RIGHTS IS DECREASED BY TEN
PERCENT (10%) OR LESS (I.E., IF THE 139 UNITS PERMITTED TO BE DEVELOPED IS
DECREASED BY 13 OR FEWER UNITS).


 


7.12.                        MASTER LEASE AGREEMENT.  TO THE EXTENT THAT, AND AT
THE TIME THAT, GTA-IB, LENDER OR ANY SUCCESSOR OWNER OF THE PROPERTY (A
“SUCCESSOR PROPERTY OWNER”) DERIVES A CASH SAVINGS UNDER THE RENTAL POOL
AGREEMENT (I.E., A LIQUIDATED REDUCTION IN A LIQUIDATED FINANCIAL OBLIGATION OF
GTA-IB) FROM THE SETTLEMENT OR FINAL ADJUDICATION OF THE BALL CLAIMS AND, TO THE
EXTENT THAT SUCCESSOR PROPERTY OWNER IS NOT OBLIGATED TO PAY PARTICIPANTS IN THE
RENTAL POOL PURSUANT TO THE TERMS OF THAT CERTAIN INNISBROOK RENTAL POOL MASTER
LEASE AGREEMENT EFFECTIVE AS OF JANUARY , 2002 (AS AMENDED FROM TIME TO TIME)
(INCLUDING, WITHOUT LIMITATION, BY THAT FIRST ADDENDUM EFFECTIVE JANUARY 1,
2002; THAT CERTAIN SECOND ADDENDUM DATED DECEMBER 2001; AND BY THOSE CERTAIN
ANNUAL LEASE AGREEMENTS EXECUTED BY CERTAIN LESSORS TO ADOPT THE BENEFITS AND
BURDENS OF THE INNISBROOK RENTAL POOL MASTER LEASE AGREEMENT FOR THE RELEVANT
FORTHCOMING YEAR), THEN ANY AMOUNTS THAT THE GTA PARTIES ARE OTHERWISE ENTITLED
TO UNDER ARTICLE 5.2 OF THE DEFENSE AND ESCROW AGREEMENT SHALL BE OFFSET AGAINST
THE GTA PARTIES AND ALLOCATED TO BORROWER BY AN AMOUNT WHICH REPRESENTS THIRTY
PERCENT (30%) OF SUCH CASH SAVINGS (I.E., A LIQUIDATED REDUCTION IN A LIQUIDATED
FINANCIAL OBLIGATION OF GTA-IB) AS AMENDED OR ADJUSTED AND TO THE EXTENT THAT IT
IS ACTUALLY REALIZED.


 


7.13.                        SURVIVAL. THE TERMS, COVENANTS AND OBLIGATIONS
CONTAINED IN THIS ARTICLE VII SHALL SURVIVE THE CLOSING DATE.


 


ARTICLE VIII


 


PARCEL F


 


8.1.                              SALE OF PARCEL F.


 


(A)                                  GTA-IB ACKNOWLEDGES THAT BORROWER DESIRES
THAT THE REAL PROPERTY KNOWN AS PARCEL F AND DESCRIBED ON EXHIBIT L HERETO
(“PARCEL F”) BE SOLD TO A THIRD PARTY.  PARCEL F IS IMMEDIATELY ADJACENT TO, AND
SURROUNDED BY, THE REAL PROPERTY.  BORROWER SHALL MANAGE AND CONDUCT THE SALE OF
PARCEL F ON BEHALF OF BORROWER AND LENDER AND ALL DEPOSITS AND PROCEEDS FROM THE
SALE OF PARCEL F SHALL BE DEPOSITED WITH AND/OR REMITTED DIRECTLY TO CHICAGO
TITLE INSURANCE COMPANY (THE “ESCROW AGENT”) AND SHALL BE HELD AND DISBURSED BY
THE ESCROW AGENT STRICTLY IN ACCORDANCE WITH THE DEFENSE AND ESCROW AGREEMENT. 
SUBJECT TO THE TERMS OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTIONS
8.2(B) AND 8.5, AND THE DEFENSE AND ESCROW AGREEMENT, BORROWER SHALL HAVE THE
RIGHT TO ENTER INTO ANY AGREEMENT FOR THE SALE OF PARCEL F WITH ANY PURCHASER. 
BORROWER AND GTA-IB AGREE THAT ON THE CLOSING DATE, BORROWER SHALL CAUSE A
MEMORANDUM OF AGREEMENT BETWEEN BORROWER AND GTA-IB IN THE FORM ATTACHED HERETO
AS EXHIBIT K-1 (THE “PARCEL F MEMORANDUM OF AGREEMENT”) TO BE RECORDED AGAINST
PARCEL F.


 


(B)                                 IF AT ANY TIME AFTER THE EFFECTIVE DATE,
BORROWER DESIRES TO SELL PARCEL F TO A BONA FIDE, UNAFFILIATED, CREDITWORTHY
THIRD-PARTY FOR A PRICE LESS THAN SIX MILLION NINE HUNDRED THOUSAND DOLLARS
($6,900,000) (AN “ASSET SALE”), BORROWER (IN, AND ONLY IN, SUCH CASE OF A SALE

 

30

--------------------------------------------------------------------------------


 


FOR A PRICE LESS THAN SIX MILLION NINE HUNDRED THOUSAND DOLLARS ($6,900,000))
SHALL HAVE THE RIGHT TO CONSUMMATE THE SALE THEREOF AT THAT PRICE PROVIDED
BORROWER SHALL FIRST GIVE TO GTA WRITTEN NOTICE THEREOF (AN “OFFER NOTICE”),
WHICH OFFER NOTICE SHALL SET FORTH THE CASH PRICE (THE “ROFO PRICE”), BORROWER
WOULD BE WILLING TO ACCEPT TO CONSUMMATE SUCH SALE.  THE OFFER NOTICE SHALL ALSO
SET FORTH THE FOLLOWING INFORMATION WITH RESPECT TO THE TERMS BORROWER WOULD BE
WILLING TO ACCEPT TO CONSUMMATE SUCH SALE (THE “OTHER TERMS”):  (I) THE
ANTICIPATED CLOSING DATE; (II) THE AMOUNT, IF ANY, BORROWER WOULD BE WILLING TO
FINANCE (I.E., PURCHASE MONEY FINANCING IN THE FORM OF A PROMISSORY NOTE SECURED
BY PARCEL F); (III) A FORM OF DEED WHICH IS SUBSTANTIALLY IN THE FORM WHICH
BORROWER WOULD PROVIDE WITH RESPECT TO SUCH SALE; AND (IV) THE TERMS REGARDING
THE OBLIGATION (AS BETWEEN BORROWER AND POTENTIAL BUYER) TO PAY THE FOLLOWING
CLOSING COSTS:  TITLE INSURANCE STAMP/TRANSFER TAXES.  WITHIN SIXTY (60) DAYS OF
RECEIPT OF AN OFFER NOTICE (THE “EXERCISE PERIOD”), GTA SHALL HAVE THE RIGHT TO
OFFER TO PURCHASE PARCEL F AT THE ROFO PRICE AND SUBJECT TO THE OTHER TERMS
(EXCEPT AS REGARDS THE CLOSING DATE WHICH IS SET FORTH IN THE OFFER NOTICE ONLY
FOR INFORMATIONAL PURPOSES), BY GIVING WRITTEN NOTICE OF SUCH ELECTION WITHIN
THE EXERCISE PERIOD (THE “ROFO ELECTION”), WHICH OFFER SHALL BE IRREVOCABLE AND
ACCOMPANIED BY A NON-REFUNDABLE DEPOSIT EQUAL TO FIVE PERCENT (5%) OF THE ROFO
PRICE, SUBJECT TO BORROWER’S PERFORMANCE.


 


(C)                                  IF GTA DOES NOT TIMELY MAKE A ROFO
ELECTION, GTA SHALL BE DEEMED TO HAVE ELECTED NOT TO PURCHASE PARCEL F.  IF NO
TIMELY ROFO ELECTION IS MADE BY GTA, BORROWER SHALL BE FREE TO INITIATE AND
CONSUMMATE THE ASSET SALE WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER THE
EXPIRATION OF THE EXERCISE PERIOD AT A PRICE DETERMINED BY BORROWER, BUT WHICH
PRICE MUST IN NO EVENT BE LESS THAN NINETY-FIVE PERCENT (95%) OF THE ROFO PRICE
AND, EXCEPT AS SET FORTH HEREIN, SUBJECT TO THE OTHER TERMS.  THE PARTIES HERETO
AGREE THAT THE AMOUNT OF FINANCING, IF ANY, PROVIDED BY BORROWER AS WELL AS THE
TERMS REGARDING THE OBLIGATION TO PAY THE CLOSING COSTS (TITLE INSURANCE AND
STAMP/TRANSFER TAXES) MAY DIFFER BY FIVE PERCENT (5%) FROM THAT SET FORTH IN THE
OTHER TERMS WITHOUT ANY OBLIGATION OF BORROWER, OR RIGHT OF GTA, TRIGGERED BY
VIRTUE OF SUCH DEVIATIONS FROM THE OTHER TERMS.  SUCH ASSET SALE SHALL BE
CONSUMMATED WITHIN NINE (9) MONTHS AFTER THE EXPIRATION OF THE EXERCISE PERIOD.


 


(D)                                 IF GTA HAS TIMELY DELIVERED A ROFO ELECTION,
BORROWER SHALL ACCEPT SUCH OFFER AT THE ROFO PRICE AND SUBJECT TO THE OTHER
TERMS SET FORTH IN THE OFFER NOTICE.  BORROWER AND GTA SHALL CONSUMMATE THE ROFO
SALE ON AN “AS IS” AND “WHERE IS” BASIS, EXCEPT FOR MATERIALLY, BUT NOT
NECESSARILY EXACTLY, THE WARRANTIES, IF ANY, CONTAINED IN THE FORM OF DEED WHICH
IS PART OF THE OTHER TERMS, WITHIN NINETY (90) DAYS AFTER THE DATE OF THE ROFO
ELECTION.  IF GTA HAS TIMELY DELIVERED A ROFO ELECTION, BUT THEREAFTER THE SALE
CONTEMPLATED THEREBY FAILS TO CLOSE WITHIN A SIXTY (60) DAY PERIOD BY REASON OF
GTA’S SOLE DEFAULT (AND NOT ANY DEFAULT BY BORROWER), THEN GTA SHALL BE IN
MATERIAL DEFAULT UNDER THIS PROVISION HEREOF (AND NO OTHERS) AND THE FIVE
PERCENT (5%) DEPOSIT SHALL BE FORFEITED AS BORROWER’S SOLE REMEDY AND AS GTA’S
SOLE LIABILITY.  IN THE EVENT OF GTA’S MATERIAL DEFAULT HEREUNDER AS AFORESAID,
WHICH GTA HAS NOT SUBSTANTIALLY CURED AFTER WRITTEN NOTICE FROM BORROWER AND THE
PASSAGE OF A CURE PERIOD OF NOT TO EXCEED TEN (10) BUSINESS DAYS, WITHOUT
LIMITING ANY OF THE RIGHTS OF BORROWER OR GTA HEREUNDER, AT LAW OR IN EQUITY,
BORROWER SHALL HAVE THE RIGHT TO CONSUMMATE THE ROFO SALE DESCRIBED IN THE OFFER
NOTICE TO NON-AFFILIATED THIRD PARTIES FOR A CASH PRICE DETERMINED BY BORROWER
(WITHOUT REGARD TO THE ROFO PRICE) AND ON SUCH OTHER TERMS AND CONDITIONS AS
BORROWER REASONABLY DETERMINES, AND SHALL HAVE A NINE (9) MONTH PERIOD TO
CONSUMMATE SUCH OR ANY OTHER ROFO SALE.

 

31

--------------------------------------------------------------------------------


 


FURTHER, GTA SHALL NOT THEREAFTER BE ENTITLED TO GIVE A ROFO ELECTION AND
BORROWER SHALL HAVE NO FURTHER OBLIGATIONS WHATSOEVER UNDER THIS PROVISION.


 


(E)                                  PROMPTLY AFTER THE EXECUTION OF A CONTRACT
FOR AN ASSET SALE, BORROWER SHALL DELIVER TO GTA A TRUE, CORRECT AND COMPLETE
COPY OF THE CONTRACT THEREFOR (INCLUDING ALL EXHIBITS AND SCHEDULES).


 


(F)                                    IF AN ASSET SALE IS NOT INITIATED OR
CONSUMMATED WITHIN THE NINE (9) MONTH PERIOD DESCRIBED ABOVE, THE RIGHTS OF GTA
UNDER THIS SECTION 8.1, PROVIDED IT HAS NOT DEFAULTED HEREUNDER (AND SUCH
DEFAULT HAS NOT BEEN CURED), SHALL BE FULLY RESTORED AND REINSTATED.


 


(G)                                 SUBJECT TO GTA’S RIGHTS SET FORTH HEREIN AND
OTHERWISE, WITH RESPECT TO AN ASSET SALE, BORROWER SHALL HAVE THE RIGHT TO
EXECUTE CUSTOMARY CONTRACTS, AGREEMENTS OR CERTIFICATIONS TO EFFECTUATE THE
CONSUMMATION OF THE ASSET SALE.


 


8.2.                              EXECUTION OF CERTAIN DOCUMENTS.


 


(A)                                  IN ORDER TO PERMIT THE SALE OF PARCEL F,
BORROWER, LENDER AND INNISBROOK F, LLC (FORMERLY KNOWN AS BAYFAIR INNISBROOK,
L.L.C.), ENTERED INTO THAT CERTAIN PARCEL F DEVELOPMENT AGREEMENT, DATED
MARCH 29, 2004 (THE “PARCEL F DEVELOPMENT AGREEMENT”), WHICH, AMONG OTHER
MATTERS, (I) DESCRIBES CERTAIN CROSS EASEMENT RIGHTS AND OBLIGATIONS BETWEEN THE
INNISBROOK REAL PROPERTY AND PARCEL F AND THE TERMS AND CONDITIONS PURSUANT TO
WHICH INNISBROOK F, LLC, OR A REPLACEMENT BUYER SHALL PERFORM CONSTRUCTION ON
PARCEL F, AND (II) SETS FORTH THE COVENANTS, CONDITIONS AND RESTRICTIONS
DESCRIBING THE RIGHTS AND RELATIONSHIPS AMONG LOT OWNERS AND THE TO-BE-FORMED
ASSOCIATION WITH RESPECT TO PARCEL F.  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
THE PARCEL F DEVELOPMENT AGREEMENT SHALL NOT BE MODIFIED WITHOUT THE CONSENT OF
LENDER, SUBJECT TO THE PROVISIONS OF SECTION 8.3.  BORROWER SHALL PROVIDE LENDER
WITH A TRUE, CORRECT AND COMPLETE LIST OF ALL MEMBERS (AND THE CONSTITUENT
MEMBERS THEREOF) OF INNISBROOK F, LLC, AS THE SAME MAY CHANGE FROM TIME TO TIME.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY,
BUT SUBJECT TO SECTION 8.3, NONE OF GTA-IB, LENDER OR THEIR RESPECTIVE
AFFILIATES SHALL BE OBLIGATED OR REQUIRED IN ANY WAY TO NEGOTIATE OR ENTER INTO
THE PARCEL F DEVELOPMENT AGREEMENT, OR ANY SIMILAR AGREEMENT RESPECTING PARCEL
F, IF BORROWER ENTERS INTO AN AGREEMENT FOR THE PURCHASE AND SALE OF PARCEL F
AND SUCH AGREEMENT MATERIALLY AND ADVERSELY MODIFIES THE TERMS OF THE ORIGINAL
BAYFAIR AGREEMENT IN THE SOLE DISCRETION OF GTA-IB OR ITS AFFILIATES. AS USED IN
THIS SECTION, “MATERIALLY AND ADVERSELY” SHALL MEAN, (I) ANY VIOLATION BY
BORROWER OF THE PROVISIONS OF SECTION 8.3; (II) BORROWER AGREES TO SELL PARCEL F
TO A PURCHASER OTHER THAN ONE WITH A GOOD BUSINESS REPUTATION IN REAL ESTATE
DEVELOPMENT, REASONABLE EXPERIENCE IN REAL ESTATE DEVELOPMENT FOR THE TYPE OF
PROJECT BEING CONSIDERED, AND GOOD CREDIT; OR (III) IN THE EVENT THAT ANY OF
GTA-IB OR LENDER’S RIGHTS ARE MATERIALLY DIMINISHED OR OBLIGATIONS MATERIALLY
INCREASED.  SUBJECT TO THE TERMS OF THE ORIGINAL BAYFAIR AGREEMENT, THE PARTIES
HERETO SHALL NOT OBJECT TO BAYFAIR PROPERTIES, INC. (TO THE EXTENT IT IS
CONTROLLED AND MAJORITY OWNED BY J. MICHAEL MORRIS) OR ANOTHER ENTITY CONTROLLED
AND MAJORITY OWNED BY J. MICHAEL MORRIS, AS A PURCHASER OF PARCEL F, ABSENT ANY
MATERIALLY AND ADVERSELY CHANGED CIRCUMSTANCES.

 

32

--------------------------------------------------------------------------------


 


8.3.                              FURTHER COOPERATION.  SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, SECTION 8.2 ABOVE,
IN ADDITION TO EXECUTING AND/OR CAUSING LENDER TO EXECUTE THE DOCUMENTS
DESCRIBED IN SECTION 8.2 ABOVE, AS APPROPRIATE, FROM AND AFTER THE CLOSING DATE,
GTA-IB SHALL, AT BORROWER’S SOLE COST AND EXPENSE, REASONABLY TAKE SUCH ACTIONS
(INCLUDING EXECUTION OF DOCUMENTS):


 


(A)                                  TO CAUSE ANY REASONABLE CHANGES TO THE
FOREGOING AGREEMENTS THAT DO NOT, WHEN COMPARED TO THE EFFECT OF THE DOCUMENTS
DESCRIBED IN SECTION 8.2 HAVE AN ADVERSE EFFECT ON THE PROPERTY (INCLUDING,
WITHOUT LIMITATION, ANY COST TO GTA-IB OR CONTINGENT LIABILITIES OR FUTURE
OBLIGATIONS OF GTA-IB), THE USE AND OPERATION THEREOF AND THE RELATED GOLF
EXPERIENCE, INCLUDING, WITHOUT LIMITATION, THE HEALTH AND SAFETY MATTERS
AFFECTING THE GOLF COURSE, GOLFERS AND CONTIGUOUS PROPERTY OWNER; THE
PLAYABILITY OF THE GOLF COURSE; AND THE PHYSICAL AND VISUAL QUALITY OF THE GOLF
EXPERIENCE, AND ARE NOT INCONSISTENT WITH ANY CURRENTLY EXISTING AGREEMENTS OR
UNDERTAKINGS TO CURRENT OR FUTURE MEMBERS OF THE INNISBROOK RESORT THAT MAY BE
REQUESTED BY A FUTURE PURCHASER OF PARCEL F;


 


(B)                                 TO ASSIST BORROWER AT BORROWER’S EXPENSE IN
ITS ATTEMPT TO RENEW AND OBTAIN ENTITLEMENTS TO PERMIT THE DEVELOPMENT OF PARCEL
F BY ANY POTENTIAL BUYER, PROVIDED THAT SUCH ENTITLEMENTS DO NOT:


 


(I)                                     HAVE AN ADVERSE EFFECT ON THE
DEVELOPMENT CONTEMPLATED IN THE DOCUMENTS DESCRIBED IN SECTION 8.2 (WHEN
COMPARED TO THE EFFECT OF THE PERMISSIBLE TERMS OF THE AGREEMENTS DESCRIBED IN
SECTION 8.2);


 


(II)                                  ADVERSELY AFFECT THE INNISBROOK GOLF
COURSES (WHEN COMPARED TO THE PERMISSIBLE TERMS OF THE AGREEMENTS DESCRIBED IN
SECTION 8.2); OR


 


(III)                               CONTRADICT THE TERMS AND PROVISIONS OF
(X) ANY AND ALL AGREEMENTS BETWEEN LENDER, BORROWER AND/OR GTA-IB, INCLUDING,
WITHOUT LIMITATION, THIS AGREEMENT, (Y) ALL OTHER EXISTING AGREEMENTS APPLICABLE
TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, EXISTING UNDERTAKINGS TO
EXISTING MEMBERS, AND/OR (Z) THE TERMS OF SECTION 7.11 HEREOF; AND


 


(C)                                  REVISE THE PARCEL F DEVELOPMENT AGREEMENT
TO NAME A DIFFERENT PURCHASER OF PARCEL F, SUBJECT TO THE PROVISIONS OF
SECTION 8.2 ABOVE.


 


NOTHING CONTAINED IN THIS AGREEMENT SHALL (I) AFFECT ANY NOTICE OR CONSENT
RIGHTS OF LENDER PURSUANT TO ANY OF THE LOAN DOCUMENTS, (II) REQUIRE LENDER
AND/OR GTA-IB TO CONSENT TO ANY MODIFICATION TO THE PARCEL F DEVELOPMENT
AGREEMENT WHICH SHALL ADVERSELY AFFECT OR MODIFY THE NATURE, CHARACTER, USE OR
DEVELOPMENT OF THE PROPERTY, OR (II) ADVERSELY AFFECT OR MODIFY THE VESTED
RIGHTS OR ALTER THE DENSITY RIGHTS AT THE PROPERTY.


 


8.4.                              PROCEEDS OF SALE OF PARCEL F.  IN
CONSIDERATION OF GTA-IB’S ENTERING INTO THIS AGREEMENT AND ACCEPTING THE
CONVEYANCE DOCUMENTS AND COOPERATING WITH THE SALE OF PARCEL F AS PROVIDED IN
THIS ARTICLE VIII, ALL AMOUNTS RECEIVED FROM THE SALE OF PARCEL F, IF ANY, SHALL
BE DISTRIBUTED TO BORROWER AND LENDER BY THE ESCROW AGENT AS DESCRIBED IN THE
DEFENSE AND ESCROW AGREEMENT.

 

33

--------------------------------------------------------------------------------


 


8.5.                              RESTATED BAYFAIR AGREEMENT.  NOTWITHSTANDING
THE PROVISIONS OF SECTIONS 8.1 AND 8.2 ABOVE, BORROWER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO ENTER INTO AND TO CAUSE BAYFAIR PROPERTIES, INC. TO ENTER
INTO AN AMENDED AND RESTATED VERSION OF THE ORIGINAL BAYFAIR AGREEMENT WITH
BAYFAIR, WHICH AGREEMENT CONTAINS THE SAME TERMS FOR THE SALE OF PARCEL F AS THE
ORIGINAL BAYFAIR AGREEMENT (TOGETHER WITH ANY AMENDMENTS THERETO) (THE “RESTATED
BAYFAIR AGREEMENT”).


 


8.6.                              SURVIVAL.  THE TERMS, COVENANTS AND
OBLIGATIONS CONTAINED IN THIS ARTICLE VIII SHALL SURVIVE THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.


 


ARTICLE IX


 


MERGER


 


9.1.                              PRESENT CONVEYANCE; NO MERGER.  BORROWER AND
GTA-IB AGREE THAT THE DELIVERY OF THE CONVEYANCE DOCUMENTS IN ACCORDANCE WITH
THE TERMS HEREOF CONSTITUTES A PRESENT AND ABSOLUTE CONVEYANCE OF THE PROPERTY
NOT SUBJECT TO A CONDITION SUBSEQUENT (EXCEPT AS OTHERWISE PROVIDED HEREIN).  IT
IS BORROWER, GTA-IB AND LENDER’S INTENT THAT SUCH DELIVERY SHALL (A) CONSTITUTE
AND BE DEEMED A PRESENT CONVEYANCE, (B) NOT BE CONSTRUED AS A SECURITY INTEREST
IN OR LIEN UPON THE PROPERTY, AND (C) NOT BE DEEMED TO MERGE THE INTEREST OF
GTA-IB, AS OWNER OF THE PROPERTY UNDER THE DEED, WITH THE INTEREST OF LENDER, AS
MORTGAGEE UNDER THE MORTGAGE.  BORROWER REPRESENTS THAT IT HAS SOUGHT THE ADVICE
OF COUNSEL IN CONNECTION WITH THIS TRANSACTION HAS EXPLORED VARIOUS ALTERNATIVES
TO THE TRANSACTIONS CONTEMPLATED HEREBY AND DETERMINED THAT IT IS IN ITS
INTEREST TO ENTER INTO THIS TRANSACTION, AND UNDERSTANDS THAT BY ENTERING INTO
THIS AGREEMENT BORROWER MAY BE RELINQUISHING CERTAIN RIGHTS OR REMEDIES IT MAY
OTHERWISE HAVE UNDER THE LOAN DOCUMENTS OR UNDER FLORIDA LAW.


 


9.2.                              MORTGAGE LIEN TO CONTINUE.  NOTWITHSTANDING
THE FACT THAT GTA-IB, BY VIRTUE OF RECORDING THE DEED, WILL OBTAIN TITLE TO THE
PROPERTY, THE MORTGAGE AND ALL OTHER APPLICABLE LOAN DOCUMENTS EVIDENCING,
RELATING TO OR SECURING THE LOAN SHALL REMAIN LIENS AGAINST THE PROPERTY, SHALL
REMAIN IN FULL FORCE AND EFFECT, AND UNMODIFIED HEREBY, AND NO MERGER OF THE
INTERESTS OF GTA-IB, AS OWNER UNDER THE DEED, AND ITS AFFILIATE, LENDER, AS
MORTGAGEE UNDER THE MORTGAGE, SHALL OCCUR.  GTA-IB’S ACCEPTANCE OF THE
CONVEYANCE DOCUMENTS WILL NOT CONSTITUTE A FULL OR PARTIAL SATISFACTION OR
RELEASE OF THE OBLIGATIONS UNDER THE LOAN DOCUMENTS, WHICH OBLIGATIONS SHALL
SURVIVE AS AN ENCUMBRANCE ON THE PROPERTY; PROVIDED, HOWEVER, THAT BORROWER AND
ANY EXISTING GUARANTORS OF THE LOAN SHALL HAVE NO FURTHER LIABILITY WITH RESPECT
TO ALL SUCH OBLIGATIONS.  LENDER DOES NOT WAIVE ANY EXISTING EVENT OF DEFAULT
UNDER THE LOAN DOCUMENTS AND SHALL CONTINUE TO HAVE ALL OF THE RIGHTS AND
REMEDIES TO WHICH IT IS ENTITLED UNDER THE LOAN DOCUMENTS, SUBJECT TO THE TERMS
OF THIS AGREEMENT.


 

9.3.                              Intentionally Deleted.

 

34

--------------------------------------------------------------------------------


 


ARTICLE X


 


GENERAL


 


10.1.                        NOTICES.  ALL NOTICES REQUIRED HEREUNDER SHALL BE
ADDRESSED TO EACH PARTY AT THE RESPECTIVE ADDRESSES SET FORTH IN THE FIRST
PARAGRAPH HEREOF, AND SHALL BE IN WRITING AND DELIVERED OR MAILED (BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID), ADDRESSED TO
THE RESPECTIVE PARTIES AS SET FORTH BELOW:


 

If to GTA-IB:

 

Golf Trust of America, L.P.

14 North Adger’s Wharf

Charleston, South Carolina  29401

Tel.:                         (803) 723-4653

Fax:                           (803) 723-0479

Attn:                    Mr. W. Bradley Blair, II

 

Copy to:

 

O’Melveny & Myers LLP

Embarcadero Center West

275 Battery Street, Suite 2600

San Francisco, California  94111

Attn:                    Peter T. Healy, Esq.

Tel.:                         (415) 984-8833

Fax:                           (415) 984-8701

 

If to Borrower:

 

Golf Host Resorts, Inc.

591 West Putnam Avenue

Greenwich, Connecticut  06830

Attn:                    Mr. Merrick R. Kleeman

Tel.:                         (203) 422-7710

Fax:                           (203) 422-7810

 

Copies to:

 

Dechert LLP

90 State House Square

Hartford, Connecticut  06103

Attn:                    John J. Gillies, Jr., Esq.

Tel.:                         (860) 524-3938

Fax:                           (860) 524-3930

 

35

--------------------------------------------------------------------------------


 

and

 

Rinaldi, Finkelstein & Franklin

591 West Putnam Avenue

Greenwich, Connecticut  06830

Attn:                    Steven Finkelstein, Esq.

Tel.:                         (203) 422-7767

Fax:                           (203) 422-7867

 


10.2.                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE AND WITHOUT REGARD TO CONFLICTS OF
LAW DOCTRINES; PROVIDED, HOWEVER, THAT ANY ACTION OR PROCEEDING ARISING FROM OR
RELATING TO THIS AGREEMENT MUST BE BROUGHT IN THE STATE OF DELAWARE, AND EACH
PARTY TO THIS AGREEMENT IRREVOCABLY SUBMITS TO THE JURISDICTION AND VENUE OF ANY
SUCH COURT IN ANY SUCH ACTION OR PROCEEDING.


 


10.3.                        INDEMNITY.


 


(A)                                  BORROWER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE GTA PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION, LOSSES, DAMAGES, LIABILITIES, JUDGMENTS, TAXES (INCLUDING, WITHOUT
LIMITATION, ALL REAL PROPERTY TAXES AND REAL PROPERTY TAX APPEAL CONSEQUENCES),
COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS, WHETHER SUIT IS
INSTITUTED OR NOT) AND ALL OPERATIONAL BENEFITS (AS DEFINED IN THE OPERATIONAL
BENEFITS AGREEMENT), SUBJECT TO THE TERMS OF THE OPERATIONAL BENEFITS AGREEMENT
(COLLECTIVELY, “LOSSES”), ASSERTED AGAINST THE GTA PARTIES, OR ANY OF THEM, BY
REASON OF OR ARISING OUT OF A BREACH OF ANY PROVISION OR ANY REPRESENTATION,
WARRANTY, COVENANT OR UNDERTAKING OF BORROWER AND/OR ITS AFFILIATES CONTAINED IN
THIS AGREEMENT, THE DEFENSE AND ESCROW AGREEMENT OR THE OPERATIONAL BENEFITS
AGREEMENT.


 


(B)                                 GTA-IB SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS BORROWER FROM AND AGAINST ANY AND ALL LOSSES ASSERTED AGAINST BORROWER
BY REASON OF OR ARISING OUT OF A BREACH OF ANY PROVISION OR ANY REPRESENTATION,
WARRANTY, COVENANT OR UNDERTAKING OF GTA-IB OR LENDER CONTAINED IN THIS
AGREEMENT OR THE DEFENSE AND ESCROW AGREEMENT.


 


(C)                                  THE INDEMNITY OBLIGATIONS OF EACH OF
BORROWER, GTA-IB AND LENDER, AND THEIR RESPECTIVE AFFILIATES, UNDER THIS
AGREEMENT, THE PARCEL F DEVELOPMENT AGREEMENT, THE OPERATIONAL BENEFITS
AGREEMENT, THE JOINT DEFENSE AGREEMENT AND THE DEFENSE AND ESCROW AGREEMENT
(INCLUDING BOTH LOSSES UNDER THIS SECTION 10.3 AND INCLUDING THE INDEMNITY
REGARDING THE LAWSUITS) SHALL BE PAYABLE SOLELY FROM SUCH PARTY’S RESPECTIVE
SHARE OF NET PROCEEDS (DEFINED IN THE DEFENSE AND ESCROW AGREEMENT) PURSUANT TO
SECTION 5.2(VII) (I.E., THE “SEVENTH” LEVEL OF THE NET PROCEEDS WATERFALL).
FURTHERMORE BORROWER’S INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT (EXCEPT FOR
ITS INDEMNITY OBLIGATIONS RESPECTING LOSSES ARISING FROM THE LAWSUITS) SHALL BE
LIMITED TO AN AMOUNT WHICH EQUALS ONE MILLION FIVE HUNDRED THOUSAND DOLLARS
($1,500,000) IN THE AGGREGATE (THE “INDEMNIFIED AMOUNT”).  THE PARTIES
ACKNOWLEDGE THAT BORROWER HAS PAID CERTAIN PROPERTY TAXES IN THE AMOUNT OF ONE
MILLION THIRTY THOUSAND DOLLARS ($1,030,000) AND SUCH PAYMENT SHALL REDUCE THE
INDEMNIFIED AMOUNT CORRESPONDINGLY.  SUBJECT TO THE INDEMNIFIED AMOUNT
LIMITATION, THE ONLY INDEMNITY OBLIGATION SET FORTH IN THIS AGREEMENT

 

36

--------------------------------------------------------------------------------


 


WHICH IS NOT SUBJECT TO THE AVAILABILITY OF NET PROCEEDS IS THE INDEMNIFIED TAX
AMOUNT DESCRIBED IN SECTION 7.2(A) ABOVE.  BORROWER HEREBY GRANTS TO GTA-IB A
FIRST-LIEN SECURITY INTEREST IN ALL FUNDS PAYABLE TO BORROWER UNDER THE DEFENSE
AND ESCROW AGREEMENT.  BORROWER SHALL PROMPTLY PERFORM ANY AND ALL ACTS
REQUESTED BY GTA-IB FROM TIME TO TIME TO ASSURE THAT GTA-IB MAY PERFECT SUCH
SECURITY INTEREST.


 


(D)                                 THIS SECTION 10.3 SHALL TERMINATE UPON THE
TERMINATION OF THE DEFENSE AND ESCROW AGREEMENT.


 


10.4.                        NO PERSONAL LIABILITY.  IN NO EVENT, AND
NOTWITHSTANDING ANYTHING CONTAINED HEREIN OR ELSEWHERE, SHALL ANY OF THE
RESPECTIVE PAST, PRESENT OR FUTURE OFFICERS, DIRECTORS, MANAGERS, PARTNERS,
MEMBERS, STOCKHOLDERS, EMPLOYEES, REPRESENTATIVES, TRUSTEES, ADVISORS, ATTORNEYS
OR OTHER AGENTS OF EACH OF BORROWER, GUARANTOR, GH MANAGEMENT, CONDO OWNER,
GTA-IB, LENDER AND THE GTA PARENT (OR ANY OF THEIR RESPECTIVE AFFILIATES) BE
PERSONALLY LIABLE UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE DEFENSE AND
ESCROW AGREEMENT OR THE OPERATIONAL BENEFITS AGREEMENT WHATSOEVER. EACH OF THE
PARTIES TO THIS AGREEMENT, THE DEFENSE AND ESCROW AGREEMENT OR THE OPERATIONAL
BENEFITS AGREEMENT, AND EACH OF SUCH PARTIES’ RESPECTIVE SUCCESSORS AND ASSIGNS
DOES HEREBY WAIVE ANY SUCH PERSONAL LIABILITY OR ANY RIGHT TO MAKE SUCH A CLAIM
AGAINST ANY OF THE OTHERS.


 


10.5.                        CONSTRUCTION.  BORROWER AND GTA-IB ACKNOWLEDGE THAT
EACH PARTY AND ITS COUNSEL HAVE REVIEWED AND REVISED THIS AGREEMENT, AND THAT
THE RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED
AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS
AGREEMENT OR ANY DOCUMENT EXECUTED AND DELIVERED BY EITHER PARTY IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE CAPTIONS IN THIS
AGREEMENT ARE FOR CONVENIENCE OR REFERENCE ONLY AND SHALL NOT BE USED TO
INTERPRET THIS AGREEMENT.


 


10.6.                        TERMS GENERALLY.  THE DEFINED TERMS IN THIS
AGREEMENT SHALL APPLY EQUALLY TO BOTH THE SINGULAR AND THE PLURAL FORMS OF THE
TERMS DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE
CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS. THE TERM “PERSON” INCLUDES
INDIVIDUALS, CORPORATIONS, PARTNERSHIPS, TRUSTS, OTHER LEGAL ENTITIES,
ORGANIZATIONS AND ASSOCIATIONS, AND ANY GOVERNMENT OR GOVERNMENTAL AGENCY OR
AUTHORITY.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO
BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORDS “APPROVAL,” “CONSENT”
AND “NOTICE” SHALL BE DEEMED TO BE PRECEDED BY THE WORD “WRITTEN.”


 


10.7.                        CONFIDENTIALITY.  FOR SO LONG AS NO PARTY IS IN
DEFAULT UNDER THE TERMS OF THIS AGREEMENT, THE PARTIES TO THIS AGREEMENT SHALL
KEEP THE EXISTENCE OF, AND THE TERMS AND CONDITIONS OF THIS AGREEMENT AND ITS
EXHIBITS, SCHEDULES AND ALL ATTACHMENTS, STRICTLY CONFIDENTIAL, EXCEPT AS
FOLLOWS: (I) SUCH DISCLOSURES AS ARE NECESSARY TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE RECORDING OF THE
CONVEYANCE DOCUMENTS; (II) SUCH INTERNAL DISCLOSURES, DISCLOSURES TO ATTORNEYS,
ACCOUNTANTS, ADVISORS AND SERVICERS, AND DISCLOSURES TO INVESTORS AND RATING
AGENCIES AS ARE REQUIRED BY THE RESPECTIVE PARTIES’ OPERATING POLICIES AND
PROCEDURES AND AS MAY BE REQUIRED BY THE SECURITIES AND EXCHANGE COMMISSION; AND
(III) SUCH DISCLOSURES AS ARE REQUIRED BY LAW, INCLUDING PURSUANT TO THE SERVICE
OF JUDICIAL PROCESS.  THE PARTIES ACKNOWLEDGE AND AGREE FOR THE PURPOSES OF THIS

 

37

--------------------------------------------------------------------------------


 


SECTION, THAT THE TERMS AND CONDITIONS OF THIS AGREEMENT AND ITS EXHIBITS,
SCHEDULES AND ALL ATTACHMENTS SHALL ONLY BE DISCLOSED TO TROON AND/OR ITS
COUNSEL, AFTER GTA-IB PUBLICLY DISCLOSES IN A FILING WITH THE SECURITIES AND
EXCHANGE COMMISSION THE AGREEMENT AND ITS EXHIBITS, SCHEDULES AND ALL
ATTACHMENTS.  THE PARTIES ALSO ACKNOWLEDGE AND AGREE THAT THIS PROVISION
CONSTITUTES MATERIAL CONSIDERATION FOR THE PARTIES’ OBLIGATIONS HEREUNDER, AND
THE BREACH THEREOF MAY RESULT IN IRREPARABLE INJURY TO A PARTY, ENTITLING SUCH
PARTY TO SPECIFIC PERFORMANCE OF THE TERMS HEREOF.


 


10.8.                        WAIVERS.  NO WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY BREACH OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS SUCH WAIVER
IS IN WRITING AND SIGNED BY THE WAIVING PARTY, AND ANY SUCH WAIVER SHALL NOT BE
DEEMED A WAIVER OF ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER OR
SUBSEQUENT BREACH OF THIS AGREEMENT.


 


10.9.                        REMEDIES.  THE PARTIES HERETO AGREE THAT MONEY
DAMAGES WOULD NOT BE AN ADEQUATE REMEDY FOR ANY ACTUAL OR THREATENED BREACH OF
THIS AGREEMENT BY A NON-DEFAULTING PARTY AND THAT EACH NON-DEFAULTING PARTY
SHALL BE ENTITLED AS A NON-EXCLUSIVE REMEDY TO EQUITABLE RELIEF, INCLUDING,
WITHOUT LIMITATION, INJUNCTIONS (TEMPORARY AND PERMANENT) AND SPECIFIC
PERFORMANCE, AS A REMEDY FOR ANY SUCH BREACH AND THE DEFAULTING PARTY OR PARTIES
HEREBY AGREE TO WAIVE ANY REQUIREMENT FOR THE SECURING OR POSTING OF ANY BOND IN
CONNECTION WITH THE NON-DEFAULTING PARTIES’ PURSUIT OF ANY OF SUCH REMEDIES. 
SUCH REMEDIES SHALL NOT BE DEEMED TO BE THE EXCLUSIVE REMEDIES FOR A BREACH BY A
NON-DEFAULTING PARTY OF THIS AGREEMENT (OR ANY PART THEREOF) BUT SHALL BE IN
ADDITION TO ALL OTHER RIGHTS AND REMEDIES OTHERWISE AVAILABLE AT LAW OR EQUITY
TO A NON-DEFAULTING PARTY.  IF, IN THE EVENT OF LITIGATION RELATING TO THIS
AGREEMENT AMONG THE PARTIES, A COURT OF COMPETENT JURISDICTION DETERMINES IN A
FINAL, NON-APPEALABLE ORDER THAT THIS AGREEMENT HAS BEEN BREACHED BY ANY PARTY,
THEN THE BREACHING PARTY OR PARTIES SHALL BE LIABLE FOR AND PAY TO THE
NON-BREACHING PARTY OR PARTIES ITS COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE LEGAL FEES AND EXPENSES) INCURRED IN CONNECTION WITH
ALL SUCH LITIGATION.


 


10.10.                  MISCELLANEOUS.  THE EXHIBITS AND SCHEDULES ATTACHED TO
THIS AGREEMENT ARE HEREBY MADE A PART OF THIS AGREEMENT.  THIS AGREEMENT SHALL
BENEFIT AND BIND BORROWER AND GTA-IB AND THEIR RESPECTIVE REPRESENTATIVES,
SUCCESSORS AND ASSIGNS.  TIME IS OF THE ESSENCE OF THIS AGREEMENT.  THIS
AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS AGREEMENT
MAY NOT BE AMENDED OR MODIFIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY BORROWER
AND GTA-IB.  THIS AGREEMENT, INCLUDING THE EXHIBITS HERETO AND THE RELEASES
DESCRIBED HEREIN, CONSTITUTE THE ENTIRE AND INTEGRATED AGREEMENT BETWEEN
BORROWER AND GTA-IB RELATING TO THE CONVEYANCE OF THE PROPERTY AND SUPERSEDES
ALL PRIOR AGREEMENTS, UNDERSTANDINGS, OFFERS AND NEGOTIATIONS, ORAL OR WRITTEN,
WITH RESPECT TO THE CONVEYANCE OF THE PROPERTY.


 

[Signatures commence on the following page]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the following parties have executed this Agreement as of the
Effective Date.

 

 

“BORROWER”

 

 

 

GOLF HOST RESORTS, INC.,

 

a Colorado corporation

 

 

 

 

 

 

 

By:

/s/ Merrick Kleeman

 

 

 

 Name: Merrick Kleeman

 

 

 Title: President

 

 

 

 

 

 

 

“GUARANTOR”

 

 

 

GOLF HOSTS, INC.,

 

a Florida corporation

 

 

 

 

 

 

 

By:

/s/ Merrick Kleeman

 

 

 

 Name: Merrick Kleeman

 

 

 Title: President

 

 

 

 

 

 

 

“GH MANAGEMENT”

 

 

 

GOLF HOST MANAGEMENT, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Merrick Kleeman

 

 

 

 Name: Merrick Kleeman

 

 

 Title: President

 

 

 

 

 

 

 

“CONDO INC.”

 

 

 

GOLF HOST CONDOMINIUM, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Merrick Kleeman

 

 

 

 Name: Merrick Kleeman

 

 

 Title: President

 

S-1

--------------------------------------------------------------------------------


 

 

“CONDO LLC”

 

 

 

GOLF HOST CONDOMINIUM, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Merrick Kleeman

 

 

 

 Name: Merrick Kleeman

 

 

 Title: President

 

 

 

 

 

 

 

“GTA-IB”

 

 

 

GTA-IB LLC,

 

a Florida limited liability company

 

 

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

 

 

 Name: W. Bradley Blair, II

 

 

 

 Title: President

 

 

 

 

 

 

 

“LENDER”

 

 

 

GOLF TRUST OF AMERICA, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

GTA GP, Inc., a Maryland corporation, its
general partner

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

 

 

 Name: W. Bradley Blair, II

 

 

 

 Title: President

 

S-2

--------------------------------------------------------------------------------